EXHIBIT 10.11   

 

 

LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT



by and between



FIRST FIDELITY BANK, NATIONAL ASSOCIATION



and



BURLINGTON COAT FACTORY WAREHOUSE

OF NEW JERSEY, INC.



Relating to: Economic Development Refunding Bonds

(Burlington Coat Factory Warehouse of New Jersey, Inc. - 1995 Project)



Dated as of August 1, 1995





THIS LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT, dated as of the first day of
August, 1995, is by and between FIRST FIDELITY BANK, NATIONAL ASSOCIATION (the
"Bank"), a national banking association, and BURLINGTON COAT FACTORY WAREHOUSE
OF NEW JERSEY, INC. (the "Company"), a corporation organized and existing under
the laws of the State of New Jersey.

WHEREAS, the New Jersey Economic Development Authority Act, constituting Chapter
80 of the Pamphlet Laws of 1974 of the State of New Jersey, approved on
August 7, 1974, as amended and supplemented (the "Act"), declares it to be in
the public interest and to be the policy of the State of New Jersey (the
"State") to foster and promote the economy of the State, increase opportunities
for gainful employment and improve living conditions, assist in the economic
development or redevelopment of political subdivisions within the State, and
otherwise contribute to the prosperity, health and general welfare of the State
and its inhabitants by inducing manufacturing, industrial, commercial,
recreational, retail, service and other employment promoting enterprises to
locate, remain or expand within the State by making available financial
assistance; and

WHEREAS, the New Jersey Economic Development Authority (the "Authority"), a
public body corporate and politic constituting an instrumentality of the State
of New Jersey was created to aid in remedying the aforesaid conditions and to
implement the purposes of the Act, and the Legislature has determined that the
authority and powers conferred upon the Authority under the Act and the
expenditure of moneys pursuant thereto constitute a serving of a valid public
purpose and that the enactment of the provisions set forth in the Act is in the
public interest and for the public benefit and good and has been so declared to
be as a matter of express legislative determination; and

WHEREAS, the Authority, to accomplish the purposes of the Act, is empowered to
extend credit to such employment promoting enterprises in the name of the
Authority on such terms and conditions and in such manner as it may deem proper
for such consideration and upon such terms and conditions as the Authority may
determine to be reasonable; and

WHEREAS, the Company submitted an application (the "Original Application") to
the Authority for financial assistance in the principal amount of $10,000,000
for financing a portion of the costs of a project (the "1985 Project")
consisting of the acquisition of 46.779 acres of land in the Township of
Burlington, Burlington County, New Jersey, the construction of an approximately
500,000 square foot building situate thereon for use as a national distribution
center for the Company's products (which building currently contains 75,000
square feet of office space), the equipping of such building with conveyor
systems, rolling racks and automated machinery and the construction of a parking
lot adjacent to such building, and the Authority, by resolution duly adopted
July 3, 1985 in accordance with the Act, accepted the application of the Company
for assistance in financing the 1985 Project; and

WHEREAS, the Authority, by resolution duly adopted September 4, 1985 in
accordance with the Act, authorized the issuance of not to exceed $10,000,000
aggregate principal amount of its Economic Development Bonds (Burlington Coat
Factory Warehouse of New Jersey, Inc. - 1985 Project) for the purpose of making
a loan to the Company to finance the 1985 Project (the "Original Loan"); and

WHEREAS, on September 20, 1985 the Authority issued $10,000,000 of its Economic
Development Bonds dated September 1, 1985 to finance the 1985 Project (the
"Prior Bonds"); and

WHEREAS, those Prior Bonds maturing on or after September 1, 1996 are subject to
redemption prior to maturity, at the option of the Company, on any interest
payment date on or after September 1, 1995; and

WHEREAS, the Company desires to redeem $10,000,000 aggregate principal amount of
the Prior Bonds maturing on or after September 1, 1996 (the "Refunded Bonds") on
September 1, 1995; and

WHEREAS, the Company, by letter dated May 10, 1995, notified the Authority of
its intent to redeem the Refunded Bonds on September 1, 1995 and has requested
the Authority's assistance in the issuance of not to exceed $10,000,000
aggregate principal amount of bonds to refinance the 1985 Project and to redeem
the Refunded Bonds; and

WHEREAS, on July 11, 1995, the Authority, by resolution duly adopted (the
"Resolution"), authorized the issuance of its Economic Development Refunding
Bonds (Burlington Coat Factory Warehouse of New Jersey, Inc. - 1995 Project)
(the "Refunding Bonds" or the "Bonds") for the purpose of providing funds for
the Company to refinance the 1985 Project and to redeem the Refunded Bonds (the
"Project"); and

WHEREAS, the Authority has determined to issue the Bonds concurrently herewith
pursuant to the Act, the Resolution and the Indenture (as hereinafter defined);
and

WHEREAS, the Loan shall be secured by a first mortgage lien (subject only to the
defeasance of the Prior Bonds and the release of all liens created under the
Prior Indenture (as defined herein)) on the Premises (as hereinafter defined),
an Assignment of Leases on the Project Facility (as hereinafter defined), a
first priority security interest in the Machinery and Equipment (as hereinafter
defined), a Guaranty (as hereinafter defined), and such other security granted
by the Company in connection with this transaction; and

WHEREAS, the Authority, contemporaneously with the execution and delivery of
this Agreement, shall enter into a Loan Agreement with the Company, and an
Indenture of Trust dated as of August 1, 1995 (the "Indenture") wherein the
Authority has assigned certain of its rights under the Loan Agreement to the
Trustee for the benefit of the Holders from time to time of the Bonds;

WHEREAS, to facilitate the issuance and sale of the Bonds and to enhance the
marketability of the Bonds, the Company has requested the Bank to issue an
irrevocable direct pay letter of credit substantially in the form of Annex A
attached hereto, in an amount up to an aggregate amount of $10,357,293 (as
reduced and reinstated from time to time in accordance with the provisions
hereof and of the Letter of Credit), of which (a) the sum of $10,000,000 shall
be available to pay the principal amount of the Bonds either at maturity
(whether at the stated maturity date or by acceleration) or upon redemption
thereof, and (b) the remainder shall be available to pay up to 210 days'
interest on the outstanding Bonds computed at the rate of six and one hundred
twenty-five thousandths percent (6.125%) per annum accrued on the outstanding
Bonds, as such interest becomes due;

WHEREAS, as a condition, among others, to its issuance of the Letter of Credit,
the Bank has required that the Company enter into this Letter of Credit
Reimbursement Agreement;

NOW, THEREFORE, for and in consideration of the premises and of the mutual
representations, covenants and agreements herein set forth (each of which is
incorporated herein by reference), intending to be legally bound hereby, and in
order to induce the Bank to issue the Letter of Credit, the Company and the Bank
hereby agree as follows:

ARTICLE 1



DEFINITIONS

Section 1.1. Definitions. The following words and terms as used herein shall
have the following meanings unless the context or use indicates another or
different meaning or intent.

(a) "Account" shall mean any account created under the Indenture;

(b) "Acquisition Fund" shall mean the fund so designated which is established
pursuant to Section 407 of the Indenture;

(c) "Act" shall mean the New Jersey Economic Development Authority Act,
constituting N.J.S.A.

' 34:1B-1, et seq., as amended, or any successor legislation, and the
regulations promulgated thereunder;



(d) "Act of Bankruptcy" shall mean the filing of a petition in bankruptcy (or
other commencement of a bankruptcy or similar proceeding) by or against the
Company, the Corporate Guarantor or the Authority under any applicable
bankruptcy, insolvency, reorganization or similar law, now or hereafter in
effect;

(e) "Act of Bankruptcy of the Bank" shall occur when the Bank, as issuer of the
Letter of Credit, or any Letter of Credit Issuer, becomes insolvent or fails to
pay its debts generally as such debts become due or admits in writing its
inability to pay any of its indebtedness or consents to or petitions for or
applies to any authority for the appointment of a receiver, liquidator, trustee
or similar official for itself or for all or any substantial part of its
properties or assets or any such trustee, receiver, liquidator or similar
official is otherwise appointed or when insolvency, reorganization, arrangement
or liquidation proceedings (or similar proceedings) are instituted by or against
the Bank, or any Letter of Credit Issuer, provided that any such proceedings
brought against the Bank or any Letter of Credit Issuer, will constitute such an
Act of Bankruptcy only if not dismissed within one hundred twenty (120) days;

(f) "Agreement" or "Reimbursement Agreement" shall mean this Letter of Credit
Reimbursement Agreement dated as of August 1, 1995 between the Company and the
Bank, as the same may be amended from time to time and filed with the Trustee,
under which terms the Bank agrees to issue the Letter of Credit, and any
successor agreement of the Company with a Letter of Credit Issuer under which
terms the Company and such Letter of Credit Issuer agree to issue the Letter of
Credit;

(g) "Alternate Letter of Credit" shall mean any letter of credit substituted for
the Letter of Credit, including any renewals or extensions of the Letter of
Credit by the Letter of Credit Issuer, pursuant to and meeting the requirements
of Section 404 of the Indenture;

(h) "Alternate Letter of Credit Issuer" shall mean the issuer of an Alternate
Letter of Credit which meets the standards set forth in Section 404(d) of the
Indenture;

(i) "Applicable Environmental Laws" shall mean (i) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. 9601, et seq. ("CERCLA"); (ii) the Resource Conservation and Recovery Act
of 1976, as amended, 42 U.S.C. 6901, et seq. ("RCRA"); (iii) the New Jersey
Industrial Site Recovery Act, as amended, P.L. 1995, C. 139 ("ISRA"); (iv) the
New Jersey Spill Compensation and Control Act, as amended, N.J.S.A.
58:10-23.11b, et seq. ("Spill Act"); (v) the New Jersey Underground Storage Tank
Act, as amended, N.J.S.A. 58:10A-21, et seq. ("UST"); (vi) the New Jersey Solid
Waste Management Act, as amended, N.J.S.A. 13:1E-1, et seq.; (vii) the New
Jersey Toxic Catastrophe Prevention Act, as amended, N.J.S.A. 13:1K-19, et seq.;
(viii) the New Jersey Water Pollution Control Act, as amended, N.J.S.A.
58:10A-1, et seq.; (ix) the Clean Air Act, as amended, 42 U.S.C. 7401, et seq.;
(x) the New Jersey Air Pollution Control Act, as amended, N.J.S.A. 26:2C-1, et
seq.; and (xi) any and all laws, regulations, and executive orders, both
Federal, State and local, pertaining to pollution or protection of the
environment (including laws, regulations and other requirements relating to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, or hazardous or toxic materials or wastes into ambient air,
surface water, ground water or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, or hazardous or toxic material or wastes),
as the same may be amended or supplemented from time to time. Any capitalized
terms which are defined in any Applicable Environmental Law shall have the
meanings ascribed to such terms in said laws; provided, however, that if any of
such laws are amended so as to broaden any term defined therein, such broader
meaning shall apply subsequent to the effective date of such amendment.

(j) "Application" shall mean the Company's letter to the Authority, dated
May 10, 1995, with respect to the Project, and all attachments, exhibits,
correspondence and modifications submitted in writing to the Authority in
connection with said application;

(k) "Article" shall mean a specified article hereof, unless otherwise indicated;

(l) "Assignment of Leases" shall mean the assignment, which is made a part of
the Record of Proceedings, dated as of August 1, 1995, executed by the Company
and assigning to the Bank all of the Company's right, title and interest in and
to, and, the benefits of all existing and future leases on the Project Facility,
as the same may be amended from time to time;

(m) "Authority" shall mean the New Jersey Economic Development Authority, a
public body corporate and politic constituting an instrumentality of the State
of New Jersey exercising governmental functions and any body, board, authority,
agency or political subdivision or other instrumentality of the State which
shall hereafter succeed to the powers, duties and functions thereof;

(n) "Authorized Authority Representative" shall mean any individual or
individuals duly authorized by the Authority to act on its behalf pursuant to
the Resolution;

(o) "Authorized Company Representative" shall mean any individual or individuals
duly authorized by the Company to act on its behalf;

(p) "Bank" shall mean First Fidelity Bank, National Association, issuer of the
irrevocable direct pay Letter of Credit dated the Issue Date, and its successors
and assigns.

(q) "Base Rate" shall mean the rate of interest established by the Bank from
time to time as its reference rate in making loans but which does not reflect
the rate of interest charged to any particular class of borrower. The Base Rate
is not tied to any external or index rate of interest. Any rate of interest as
tied to the Base Rate shall automatically and immediately change as of the date
of change in the Base Rate without any notice to the Company.

(r) "Bond" or "Bonds" or "Refunding Bond" or "Refunding Bonds" shall mean the
Economic Development Refunding Bonds (Burlington Coat Factory Warehouse of New
Jersey, Inc. - 1995 Project) in the aggregate principal amount not to exceed
$10,000,000 issued by the Authority to provide funds to finance the Project, in
the form attached to the General Certificate of the Authority and made a part of
the Record of Proceedings;

(s) "Bond Counsel" shall mean the law firm of Wilentz, Goldman & Spitzer, P.A.,
90 Woodbridge Center Drive, Woodbridge, New Jersey or any other nationally
recognized bond counsel acceptable to the Authority, the Trustee and the Bank;

(t) "Bond Fund" shall mean the fund so designated which is established and
created by Section 402 of the Indenture;

(u) "Bond Proceeds" shall mean the amount, including any accrued interest, paid
to the Authority by the Placement Agent pursuant to the Placement Agreement as
the purchase price of the Bonds, and the interest income earned thereon;

(v) "Bond Year" shall mean the one-year period commencing August 1 and ending on
the following July 31; except that the first Bond Year shall commence on the
Issue Date and end on July 31, 1996;

(w) "Business Day" shall mean a day of the year, other than (i) a Saturday or
Sunday, or (ii) any other day on which commercial banking institutions located
in the municipality in which the Principal Offices of the Trustee, the Paying
Agent, the Bond Registrar (as defined in Section 209 of the Indenture) or the
Bank is located are authorized or required by law to be closed;

(x) "Capitalization" shall mean the amount equal to Net Worth plus Long-Term
Liabilities;

(y) "Cash Collateral Account" shall mean that certain deposit account
established and maintained by the Company at the Bank as a separate account from
the Letter of Credit Account, the proceeds of which shall be used in accordance
with Section 7.2 hereof;

(z) "Code" shall mean the Internal Revenue Code of 1986, as amended and the
Treasury Regulations and rules promulgated thereunder;

(aa) "Collateral" shall mean all the real property subject to the lien of the
Mortgage and the Assignment of Leases, the Machinery and Equipment, as well as
all those assets of the Company in which the Authority and the Bank are granted
a security interest and all other real and personal property owned by the
Company and pledged, conveyed or in which the Authority or the Bank are
otherwise granted a lien and/or security interest in connection with this
Agreement or any other Loan Document;

(bb) "Commitment Letter" shall mean the letter dated June 28, 1995 from the Bank
to the Company confirming the Bank's commitment to provide the Company with an
irrevocable direct pay letter of credit and executed by the Company on June 30,
1995;

(cc) "Company" shall mean Burlington Coat Factory Warehouse of New Jersey, Inc.,
a corporation organized and existing under the laws of the State of New Jersey
and its successors and assigns;

(dd) "Consolidated" shall mean the consolidation of the accounts of the
Corporate Guarantor and its subsidiaries in accordance with generally accepted
accounting principles, including principles of consolidation, applied in a
manner consistent with the application of such principles in the preparation of
the audited financial statements mentioned in Section 5.1 hereof;

(ee) "Corporate Guarantor" shall mean the Burlington Coat Factory Warehouse
Corporation, a corporation of the State of Delaware, the Company's parent
corporation;

(ff) "Cost" shall mean those items set forth in Section 3(c) of the Act and all
expenses as may be necessary or incident to acquiring, constructing, installing
or restoring the Project;

(gg) "Counsel for the Bank" shall mean the law firm of Pepper, Hamilton &
Scheetz, Philadelphia, Pennsylvania;

(hh) "Counsel for the Company" shall mean the general counsel to the Company,
Paul C. Tang, Esquire;

(ii) "Counsel for the Escrow Agent" shall mean the law firm of Reid & Riege,
P.C., Hartford, Connecticut;

(jj) "Counsel for the Placement Agent" shall mean the law firm of Robinson, St.
John & Wayne, Newark, New Jersey;

(kk) "Counsel for the Trustee" shall mean the law firm of Reid & Riege, P.C.,
Hartford, Connecticut;

(ll) "Current Assets" shall mean all assets of the Company on a Consolidated
basis that, in accordance with generally accepted accounting principles
consistently applied, would be classified as current assets of the Company on a
Consolidated basis;

(mm) "Current Liabilities" shall mean all liabilities of the Company on a
Consolidated basis that, in accordance with generally accepted accounting
principles consistently applied, would be classified as current liabilities of
the Company on a Consolidated basis. If the Company has committed letters of
credit in amounts in excess of Forty Million Dollars ($40,000,000), the amount
of such letters of credit in excess of Forty Million Dollars ($40,000,000) shall
be included as "Current Liabilities," but only to the extent of the first Forty
Million Dollars ($40,000,000) of such excess;

(nn) "Debt Service" shall mean the scheduled amount of interest and amortization
of principal payable for any Bond Year with respect to the Bonds as defined in
Section 148(d)(3)(D) of the Code;

(oo) "Determination of Taxability" shall be deemed to have occurred upon the
happening of any of the following:

     (i) the issuance of a published or private written ruling of the Internal
Revenue Service in which the Company or any "related person" has participated or
with respect to which the Company or "related person" has been given written
notice and the opportunity to participate and defend, to the effect that the
interest payable on the Bonds is wholly includable in the gross income for
Federal income tax purposes of one or more Owners thereof; or

     (ii) a final, nonappealable determination by a court of competent
jurisdiction in the United States in a proceeding with respect to which the
Company or "related person" has been given written notice and the opportunity to
participate and defend, to the effect that the interest payable on the Bonds is
wholly includable in the gross income for Federal income tax purposes of one or
more Owners thereof; or

     (iii) the enactment of legislation of the Congress of the United States
with the effect that interest payable on the Bonds is, or would be, in the
opinion of Bond Counsel, includable in the gross income of the Owners (except
Owners who are "substantial users" or "related persons" within the meaning of
Section 147(a) of the Code);

(pp) "Escrow Agent" shall mean Shawmut Bank Connecticut, National Association,
or its successor in interest, as applicable;

(qq) "Escrow Deposit Agreement" shall mean the Escrow Deposit Agreement dated as
of August 1, 1995 pursuant to which proceeds of the Bonds will be deposited with
the Escrow Agent which will be used to redeem the Refunded Bonds;

(rr) "Event of Default" shall mean any of the events, conditions, acts or
omissions defined as an event of default in Article 7 hereof;

(ss) "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended
from time to time, together with the rules and regulations promulgated
thereunder or pursuant thereto as from time to time in effect;

(tt) "Financing Statements" shall mean the Uniform Commercial Code financing
statements executed by the Company, as 'Debtor', in favor of the Bank, as
'Secured Party', delivered pursuant to Section 4.1(d) hereof;

(uu) "Funds" shall mean the Acquisition Fund and the Bond Fund and shall not
include the Rebate Fund;

(vv) "GAAP" shall mean generally accepted accounting principles, consistently
applied;

(ww) "General Certificate of the Authority" shall mean the certificate of the
Authority which is made a part of the Record of Proceedings;

(xx) "Gross Proceeds" shall have the meaning set forth in Section 1.148-1(b) of
the Treasury Regulations, presently including, without limitation:

     (i) Sale proceeds, which are amounts actually or constructively received on
the sale (or other disposition) of the Bonds, excluding amounts included in the
issue price used to pay accrued interest within one (1) year of the date of
issuance;

     (ii) Investment proceeds, which are amounts actually or constructively
received from the investment of sale proceeds or investment proceeds;

     (iii) Transferred proceeds, which are proceeds of a refunded issue that are
allocable to a refunding issue at the time the refunded issue is discharged;

     (iv) Replacement proceeds, which are amounts replaced by proceeds of an
issue, including amounts held in a sinking fund, pledged fund, or reserve or
replacement fund for an issue; and

     (v) Amounts not otherwise taken into account which are received as a result
of investing the amounts described above;

(yy) "Guaranty" or "Guaranty Agreement" shall mean the guaranty and suretyship
agreement dated as of August 1, 1995 executed and delivered by the Corporate
Guarantor to the Bank;

(zz) "Hazardous Substance(s)" shall mean pollutants, contaminants, or hazardous
or toxic materials or wastes into ambient air, surface water, ground water or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
or hazardous or toxic material or wastes);

(aa) "Holder", "holder" or "Bondholder" shall mean any person who shall be the
registered owner of any Bond or Bonds;

(bbb) "Indemnified Parties" shall mean the State, the Authority, the Bank, the
Placement Agent, the Holders, the Trustee, any person who "controls" the State,
the Authority, the Bank, the Placement Agent, the Holders or the Trustee within
the meaning of Section 15 of the Securities Act of 1933, as amended, and any
member, officer, official, employee or attorney of the Authority, the State, the
Trustee, the Bank, the Placement Agent or the Holders;

(ccc) "Indenture" shall mean the Indenture of Trust dated as of August 1, 1995,
by and between the Authority and the Trustee, as the same may have been from
time to time amended, modified or supplemented by Supplemental Indentures as
permitted thereby;

(ddd) "Issue Date" shall mean August 24, 1995, being the date on which the Bank
issues the Letter of Credit;

(eee) "LC Indebtedness" means the liability of the Company to pay to the Bank
(a) the sums due to the Bank pursuant to Article 2 hereof, together with the
contingent liability of the Company with respect to reimbursement of draws on
the Letter of Credit, and any and all other advances made pursuant to this
Agreement and all other payment obligations of the Company hereunder, (b) all
liabilities and obligations of the Company to the Bank under the other Loan
Documents, and (c) any and all reasonable expenses and out-of-pocket costs
incurred by the Bank in connection with the enforcement of this Agreement or any
other Loan Document or the protection of the Bank's rights hereunder or
thereunder;

(fff) "Letter of Credit" shall mean the irrevocable direct pay Letter of Credit
dated the Issue Date, in the form of Annex A attached hereto issued by the Bank;

(ggg) "Letter of Credit Account" shall mean the account so designated which is
established and created as a separate account within the Bond Fund pursuant to
Section 402 of the Indenture;

(hhh) "Letter of Credit Issuer" shall mean the Bank as issuer of the Letter of
Credit and any issuer of an Alternate Letter of Credit;

(iii) "Letter of Credit Maturity Date" shall mean the date of expiration of the
Letter of Credit which is September 15, 2000, unless extended or renewed, as
provided in Section 2.2 hereof, in which case the term "Letter of Credit
Maturity Date" shall mean such extended date;

(jjj) "Loan" shall mean the loan from the Authority to the Company, in the
aggregate principal amount not to exceed $10,000,000, being an amount equal to
the principal of (including redemption premium and interest on) the Bonds;

(kkk) "Loan Agreement" shall mean the Loan Agreement dated as of August 1, 1995
by and between the Authority and the Company and any amendments thereof and
supplements thereto relating to the Project to be financed from proceeds of the
Bonds;

(lll) "Loan Documents" shall mean any or all of this Reimbursement Agreement,
the Letter of Credit, the Loan Agreement, the Indenture, the Mortgage, the
Financing Statements, the Placement Agreement, the Assignment of Leases, the
Escrow Deposit Agreement, the documents securing the Company's obligations under
this Agreement, the Loan Agreement and Indenture, and all documents and
instruments executed in connection therewith and all amendments and
modifications thereto;

(mmm) "Long-Term Liabilities" shall mean the liabilities of the Company on a
Consolidated basis other than Current Liabilities and deferred taxes;

(nnn) "Maximum Stated Amount" shall mean the amount of $10,357,293.00, as
reduced and reinstated from time to time in accordance with the provisions
hereof and of the Letter of Credit;

(ooo) "Mortgage" shall mean the first mortgage lien on and security interest in
the Premises securing the obligations of the Company to the Bank, which Mortgage
is made a part of the Record of Proceedings, executed by the Company, as
Mortgagor, and given to the Bank, as Mortgagee;

(ppp) "Net Proceeds" shall mean the Bond Proceeds less any amounts placed in a
reasonably required reserve or replacement fund within the meaning of Section
150(a)(3) of the Code;

(qqq) "Net Working Capital" shall mean the amount by which Current Assets exceed
Current Liabilities;

(rrr) "Net Worth" shall mean the amount by which the Consolidated assets of the
Company exceed its Total Indebtedness;

(sss) "1985 Project" shall mean the acquisition of 46.779 acres of land in the
Township of Burlington, Burlington County, New Jersey and the construction of an
approximately 500,000 square foot building situate thereon for use as a national
distribution center for the Company's products (which building currently
contains 75,000 square feet of office space) the equipping of such building with
conveyor systems, rolling racks and automated machinery and the construction of
a parking area adjacent to such building, a portion of such costs being financed
with the proceeds of the Refunded Bonds;

(ttt) "Obligations" shall mean the obligations of the Company created pursuant
to this Agreement and the other Loan Documents and secured by the Collateral;

(uuu) "Original Application" shall have the meaning set forth in the recital
paragraphs hereof;

(vvv) "Original Loan" shall mean the loan from the Authority to the Company in
the aggregate principal amount not to exceed $10,000,000 to pay for a portion of
the Costs of the 1985 Project;

(www) "Outstanding", when used with reference to Bonds and as of any particular
date, shall describe all Bonds theretofore and thereupon being authenticated and
delivered except (a) any Bond canceled by the Trustee or proven to the
satisfaction of the Trustee to have been canceled by the Authority or by any
other Fiduciary, at or before said date, (b) any Bond for payment or Redemption
of which moneys equal to the principal amount or redemption price thereof, as
the case may be, with interest to the date of maturity or redemption date, shall
have theretofore been deposited with one or more of the Fiduciaries in trust
(whether upon or prior to maturity or the redemption date of such Bond) and,
except in the case of a Bond to be paid at maturity, of which notice of
redemption shall have been given or provided for in accordance with the
Indenture, (c) any Bond in lieu of or in substitution for which another Bond
shall have been authenticated and delivered pursuant to the Indenture, and
(d) any Bond held by the Company;

(xxx) "Paragraph" shall mean a specified paragraph of a Section, unless
otherwise indicated;

(yyy) "Payment Date" shall mean each March 1 and September 1 of each year during
the term of this Agreement, commencing with March 1, 1996;

(zzz) "Permitted Encumbrances" shall mean, as of any particular time: (i) liens
for taxes and assessments not then delinquent or, provided there is no risk of
forfeiture or sale of any of the Collateral, which are being contested in good
faith and for which reserves have been established by the Company which are
satisfactory to the Bank, all in accordance with the provisions of Section 5.8
hereof; (ii) liens granted pursuant to this Agreement, the Indenture, the Loan
Agreement, the Mortgage, the Assignment of Leases, the Financing Statements and
the other Loan Documents; (iii) utility access and other easements and rights of
way, restrictions and exceptions that the Title Insurance Policy insures will
not interfere with or impair the Project Facility and previously approved by and
acceptable to the Bank; (iv) liens securing claims of mechanics and materialman
or other like liens; (v) purchase money security interests encumbering (A)
property other than the Collateral or (B) property acquired after the date
hereof and otherwise comprising Collateral, provided, however, that the Bank's
lien shall remain in effect with respect to such Collateral subject only to such
purchase money security interest(s); (vi) those exceptions shown on Schedule B
of the Title Insurance Policy acceptable to the Bank and the Authority; (vii)
liens of or resulting from any litigation or legal proceeding which are being
contested in good faith by appropriate actions or proceedings or any judgment or
award, the time for the appeal or petition for rehearing of which shall not have
expired, or in respect of which the Company shall at any time in good faith be
prosecuting an appeal or proceeding for a review and in respect of which a stay
of execution pending such appeal or proceeding for review shall have been
secured or for which a supersedeas bond has been timely posted; (viii) minor
survey exceptions or minor encumbrances, easements or reservations, or rights of
others for rights-of-way, utilities and other similar purposes, or zoning or
other restrictions as to the use of real properties, which are necessary for the
conduct of the activities of the Company or which customarily exist on
properties of corporations engaged in similar activities and similarly situated
and which do not in the aggregate materially impair the operation of the
business of the Company; and (ix) liens in favor of the City of Burlington in
connection with an Urban Development Act Grant (UDAG Grant Number
B-85-AB-34-0262), which liens are subordinate to the lien of and mortgage in
favor of the Bank.

(aaa) "Permitted Investments" shall mean those investments described in Article
VI of the Indenture;

(bbb) "Person" or "Persons" shall mean any individual, corporation, partnership,
joint venture, trust, or unincorporated organization, or a governmental agency
or any political subdivision thereof;

(cccc) "Placement Agent" shall mean First Fidelity Bank, National Association,
in its capacity as agent in connection with the placement of the Bonds;

(dddd) "Placement Agreement" shall mean the Placement Agreement dated as of
August 1, 1995 by and among the Placement Agent, the Bank, the Authority and the
Company;

(eeee) "Premises" shall mean the premises and all improvements thereon located
in the Project Municipality, all as described in Annex B to this Agreement and
the Mortgage;

(ffff) "Principal User" shall mean any principal user within the meaning of
Section 1.103-10 of the Treasury Regulations and the proposed amendments thereto
published by the Internal Revenue Service in the Federal Register on
February 21, 1986 or any Related Person to a Principal User within the meaning
of Section 144(a)(3) of the Code;

(gggg) "Prior Bonds" shall have the meaning set forth in the recital paragraphs
hereof;

(hhhh) "Prior Indenture" shall mean the Indenture of Trust dated as of September
1, 1985, by and between the Authority and the Trustee governing the Prior Bonds;

(iiii) "Project" shall mean the refinancing of the 1985 Project and the
redemption of the Refunded Bonds with the proceeds of the Bonds;

(jjjj) "Project Facility" or "Project Facilities" shall mean the land, the
improvements and the building situate thereon located in the Project
Municipality acquired and constructed by the Company, including any additions,
substitutions or replacements which have been constructed or acquired thereon
with the proceeds of the Refunded Bonds;

(kkkk) "Project Municipality" shall mean the Township of Burlington, County of
Burlington, State of New Jersey;

(llll) "Proper Charge" shall mean (i) issuance costs for the Bonds, including,
without limitation, certain attorneys' fees, printing costs, initial trustee's
fees and similar expenses; or (ii) an expenditure for the Project incurred for
the purposes of redeeming the Refunded Bonds which were issued for the purposes
of acquiring and constructing the 1985 Project;

(mmmm) "Rating Agency" shall mean Moody's Investor Service;

(nnnn) "Rebate Fund" shall mean the fund so designated which is established and
created pursuant to Section 413 of the Indenture;

(oooo) "Record of Proceedings" shall mean the Loan Documents, certificates,
affidavits, opinions and other documentation executed in connection with the
sale of the Bonds and the making of the Loan;

(pppp) "Refunded Bonds" shall have the meaning set forth in the recital
paragraphs hereof;

(qqqq) "Related Person" shall mean a related person within the meaning of
Section 144(a)(3) or Section 147(a)(2) of the Code, as is applicable;

(rrrr) "Resolution" shall mean the resolution duly adopted by the Authority on
July 11, 1995, accepting the Application, making certain findings and
determinations and authorizing the issuance and sale of the Bonds and
determining other matters in connection with the Project, as the same may be
amended or supplemented from time to time;

(ssss) "Section" shall mean a specified section hereof, unless otherwise
indicated;

(tttt) "Securities Act" shall mean the Federal Securities Act of 1933, as
amended from time to time, together with the rules and regulations promulgated
thereunder or pursuant thereto, as from time to time in effect;

(uuuu) "State" shall mean the State of New Jersey;

(vvvv) "Subordinated Debt" shall mean any indebtedness now existing or hereafter
arising (a true and correct list of which, as of the date hereof, is set forth
on Schedule I attached hereto) so long as the documents evidencing such
indebtedness provide that (i) the rights of the holders of such indebtedness are
expressly subordinate to the rights of the Bank, (ii) the holders of such
indebtedness will not collect any moneys in excess of the scheduled amortization
payments on such indebtedness without the written consent of the Bank,
including, but not limited to, proceeds from the sale of any of the Collateral,
except as provided herein, (iii) the holders of such indebtedness shall not
challenge, contest or attempt to defeat the priority of the liens created by the
Mortgage and other Loan Documents securing the payment of amounts owing under
this Agreement, the Loan Agreement, the Indenture, and the Bonds, in any
dissolution, liquidation, bankruptcy, insolvency, receivership or other similar
proceedings for the Company whether voluntary or involuntary, (iv) the holders
of such indebtedness shall provide notice to the Bank of a payment default
thereunder and such holder's intention to accelerate such indebtedness at least
ten (10) days prior to the date of such acceleration, (v) the holders of such
indebtedness shall provide notice to the Bank of nonpayment defaults and of such
holder(s)' intention to accelerate such indebtedness at the same time such
holder gives notice to the Company thereof, and (vi) the Bank shall be deemed a
third party beneficiary of such provisions;

(wwww) "Subsidiary" means, as to any Person, any corporation of which more than
fifty percent (50%) of the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect directors (or Persons performing
similar functions) of such corporation is, at the time of determination, owned
by such Person directly, or indirectly through one or more intermediaries;

(xxxx) "Substantial User" shall mean a substantial user of the Project Facility
or any Related Person to a Substantial User within the meaning of Section 147(a)
of the Code;

(yyyy) "Tangible Net Worth" shall mean the amount by which the Consolidated
tangible assets of the Company exceed its Total Indebtedness;

(zzzz) "Tax Certificate" shall mean the certificate executed by the Company in
form and substance acceptable to the Authority, wherein the Company certifies as
to such matters as the Authority shall require;

(aaaa) "Title Insurance Policy" shall mean the title insurance policy issued
pursuant to Commitment No. CO 95-0126 by Commonwealth Land Title Insurance
Company on the Project Facilities and made part of the Record of Proceedings;

(bbbb) "Treasury Regulations" shall mean the Income Tax Regulations promulgated
by the Department of Treasury pursuant to Sections 103 and 141-150 of the Code
as the same shall be amended or supplemented from time to time;

(cccc) "Trustee" shall mean Shawmut Bank Connecticut, National Association, a
national banking association duly organized and validly existing and authorized
to accept and execute the trusts of the character set forth in the Indenture
under and by virtue of the laws of the United States of America, with its
principal corporate trust office located in Hartford, Connecticut, in its
capacity as Trustee, Registrar and Paying Agent, and its successors and assigns
in such capacities;

(ddddd) "UCC" shall mean the Uniform Commercial Code as now or hereafter in
effect under the laws of the State of New Jersey or any other jurisdiction which
controls the perfection of a security interest in favor of the Bank in any of
the Collateral;

(eeeee) "Yield" shall mean the yield as calculated in the manner set forth in
Section 148 of the Code; thus, yield with respect to an investment allocated to
the Bonds is that discount rate which produces the same present value when used
in computing the present value of all receipts received and to be received with
respect to investments and the present value of all the payments with respect to
the investments. The yield on the Bonds is that discount rate which produces the
same present value on the date hereof when used in computing the present value
of all payments of principal, interest and charges for a "qualified guarantee"
to be made with respect to the Bonds and the present value of all of the issue
prices for the Bonds. The issue price for each maturity of the Bonds is the
initial offering price of such Bonds to the public.

Section 1.2. Rules of Construction.

(a) Any capitalized term used herein which is not defined herein but is defined
in the Indenture shall herein have the respective meaning given to it in the
Indenture;

(b) Terms used herein which are not otherwise defined herein (or in the
Indenture) but which are defined in or used in Article 9 of the UCC, shall
herein have the respective meanings given to them in such Article 9;

(c) All accounting terms used herein without definition shall be interpreted in
accordance with GAAP, and except as otherwise expressly provided herein all
computations herein required shall be made in accordance with GAAP, and all
principles and practices applied to financial data submitted pursuant to this
Agreement shall be applied in manner consistent with the application of such
principles and practices in the preparation of the audited financial statements
mentioned in Section 5.1 hereof;

(d) The words "hereof", "herein" and "hereunder" and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section, subsection, paragraph,
clause and similar references are to this Agreement unless otherwise specified;
the term "heretofore" means before the date of execution of this Agreement; and
the term "hereafter" means after the date of execution of this Agreement; and

(e) Wherever required by the context of this Agreement, the singular shall
include the plural, and vice versa, unless otherwise specified; and each use of
or reference to this masculine, feminine or neuter gender shall include any or
all of such genders, as appropriate.

ARTICLE

2



THE LETTER OF CREDIT

Section 2.1. Agreement of the Bank to Issue the Letter of Credit. Subject to the
terms and conditions of this Agreement, the Bank agrees to issue the Letter of
Credit in favor of the Trustee on the Issue Date in the stated amount of Ten
Million Three Hundred Fifty-Seven Thousand Two Hundred Ninety-Three Dollars
($10,357,293.00).

Section 2.2. Term of Letter of Credit.

(a) Original Term; Extension. The Letter of Credit shall, subject to earlier
termination in accordance with the terms of the Letter of Credit, expire on
September 15, 2000 (the "Letter of Credit Maturity Date"); provided, that the
expiry date of the Letter of Credit may be extended at the request of the
Company, by written notice to the Bank not less than 210 days prior to the
Letter of Credit Maturity Date, and at the Bank's sole discretion and on terms
or conditions acceptable to the Bank, for a term not to exceed an additional
five (5) years. The Bank shall give prior written notice to the Company, the
Trustee and the Rating Agency of any such renewal. If the Bank elects not to
renew the Letter of Credit, the Bank shall notify the Company, the Trustee and
the Rating Agency, in writing not less than 150 days prior to the then
applicable Letter of Credit Maturity Date that it will not renew the term of the
Letter of Credit.

(b) Company's Right to Terminate. The Company may terminate the Letter of Credit
at any time prior to the Letter of Credit Maturity Date, without premium or
penalty, provided that: (i) the Company provides the Bank with written notice
not less than ten (10) Business Days prior to the effective date of such
termination; (ii) the Letter of Credit Beneficiary has consented to such
termination and provides to the Bank (A) the original Letter of Credit, and (B)
written authorization evidencing its consent and release of its interest in the
Letter of Credit, all in accordance with the terms and conditions of the
Indenture; and (iii) all obligations and all amounts due and payable to the Bank
under the Reimbursement Agreement or any other Loan Document have been fully
satisfied or paid, as applicable, prior to the effective date of such
termination.

Section 2.3. Draws and Other Fees and Expenses Under the Letter of Credit.

(a) Payments. The Company hereby agrees to pay to the Bank:

     (i) Drawings. Five (5) Business Days prior to each Payment Date, commencing
initially on the Payment Date of March 1, 1996, an amount necessary to pay the
amount to be drawn under the Letter of Credit on the immediately succeeding date
of any drawing for each of the payments described in Section 2.7 hereof;

     (ii) Drawing Fee. On each date that any amount is drawn under the Letter of
Credit pursuant to any drawing referred to in clause (i) herein above, a drawing
fee in the amount of $100 per each draw;

     (iii) Transfer Fee. Upon each transfer of the Letter of Credit in
accordance with its terms a sum equal to $1,500;

     (iv) Customary Charges. On demand, any and all reasonable charges the Bank
may make in connection with drawings under the Letter of Credit and any and all
reasonable expenses which the Bank incurs relative to the Letter of Credit;

     (v) Enforcement Expenses. On demand, any and all expenses incurred by the
Bank in enforcing any rights under this Agreement and the other Loan Documents;

     (vi) Interest. On demand, interest on any and all amounts drawn on the
Letter of Credit and not reimbursed to the Bank through the amounts deposited
pursuant to clause (i) of this paragraph or otherwise, from the date of drawing
of such amounts under the Letter of Credit until payment in full by or on behalf
of the Company at a fluctuating rate of interest per annum equal to three
percent (3.0%) plus the Base Rate announced by the Bank from time to time. All
interest calculations shall be based upon a year of 360 days consisting of
twelve (12) thirty (30) day months;

     (vii) Commission. An annual non-refundable fee with respect to the Letter
of Credit, computed for the period from and including the Issue Date to and
including the last day a drawing is available under the Letter of Credit (the
"Termination Date"), at a rate of three quarters of one percent (.75%) per annum
on the amount from time to time available to be drawn under the Letter of
Credit, payable annually, on each anniversary date of the Issue Date, with the
first such payment (reduced by the $25,000 previously paid by the Company) due
on the Issue Date;

     (viii) Payments in Respect of Increased Costs. If any adoption of or if any
change in any law, regulation, policy, or guideline or in the interpretation or
application of any of the foregoing by any court, administrative or governmental
authority charged with the interpretation and/or administration thereof shall
either (i) impose, modify or make applicable any reserve, special deposit,
capital or capital equivalency or ratio, assessment, insurance premium, or
similar requirement in connection with the Letter of Credit, or documents,
advances, or refinancing in connection therewith or (ii) impose on the Bank (or,
if applicable, any of its affiliates or correspondents) any other condition
regarding the Letter of Credit, and the result of any event referred to in
clause (i) or (ii) above shall be to increase the Bank's (or, if applicable,
such affiliate's or correspondent's) costs of issuing, maintaining, renewing or
extending the Letter of Credit then, upon demand by the Bank, the Company shall
immediately pay to the Bank, from time to time as the Bank shall specify,
additional amounts (calculated on the basis of such Company's pro rata share of
the aggregate amount of obligations to the Bank of the Company and all similarly
situated customers of the Bank), which shall be sufficient to compensate for
such increased cost; provided, however that (x) Company shall not be responsible
for penalties or fines payable by Bank for Bank's failure to comply with such
laws, rules, policies or guidelines following the Bank's charge to the Company
for the same in accordance with this paragraph, and (y) such increased costs
charged to Company shall not exceed the actual increase in costs to, or loss in
profit of, the Bank related to the transactions contemplated by this Agreement
Letter. The obligation of the Company set forth in the foregoing sentence shall
apply to and include each such increased cost incurred by the Bank as a result
of any event mentioned in clause (i) or (ii) above for the period through and
including the Termination Date. A certificate setting forth in reasonable detail
(including detailed calculations of) such increased cost incurred by the Bank as
a result of any event mentioned in clause (i) or (ii) above, submitted by the
Bank to the Company, shall be conclusive, absent manifest error, as to the
amount thereof; and

     (ix) Cash Collateral Payments. Upon the occurrence of an Event of Default
as specified in Section 7.2(b) hereof, an amount equal to the then Maximum
Stated Amount of the Letter of Credit, such amount (together with all interest
earned thereon and all investments and proceeds of investments thereof) to be
held by the Bank as cash collateral in the Cash Collateral Account to secure
reimbursement to the Bank of the LC Indebtedness, including without limitation,
all amounts paid by the Bank pursuant to draws under the Letter of Credit and
payment of all other obligations of the Company to the Bank hereunder and under
the other Loan Documents.

(b) Applications of Certain Funds. The Company hereby authorizes the Bank to
apply (i) the amounts set forth in clause (i) of paragraph (a) above to
reimburse the Bank for any such drawings honored by the Bank and made by the
Trustee on the Letter of Credit and further acknowledges that the Company is
paying said amounts set forth in clause (i) of paragraph (a) above to the Bank
for the purpose of reimbursing the Bank for drawings honored on the Letter of
Credit; and (ii) any and all amounts in the Cash Collateral Account on account
of any LC Indebtedness of the Company or the Guarantor due and owing to the
Bank;

(c) Default Rate. Any amount not paid when due or demanded, as the case may be
under this Section 2.3 shall bear interest from the date such payment is due or
demanded, as applicable at a per annum rate equal to three percent (3.0%) above
the Base Rate.

Section 2.4. Security for Obligations. As security for the payment of the LC
Indebtedness and the other obligations of the Company to the Bank under this
Agreement and the other Loan Documents, the Company will (a) grant to the Bank
(i) the Mortgage on the Premises, and (ii) the Assignment of Leases, and (b)
cause the Corporate Guarantor to provide to the Bank the Guaranty.

Section 2.5. Place of Payment; Computation of Interest. All payments by or on
behalf of the Company to the Bank hereunder shall be made on the date such
payment becomes due or, if demand must be made by the Bank in accordance with
Section 2.3 hereof, upon demand, in lawful currency of the United States and in
immediately available funds at the Bank's office at 123 South Broad Street,
Philadelphia, Pennsylvania 19109 or at such other place as may be designated by
the Bank by written notice to the Company. Any payment due or demanded on a day
which is not a Business Day (as defined in the Letter of Credit) shall be paid
on the next succeeding Business Day.

Section 2.6. Evidence of Debt. The Bank shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the Company
resulting from each drawing under the Letter of Credit, the amounts of principal
and interest payable and paid from time to time hereunder or other reimbursable
costs and expenses hereunder.

Section 2.7. Permitted Drawings.

(a) Generally. So long as the Letter of Credit is in effect, all payments of
principal and interest on the Bonds shall be paid from draws by the Trustee on
the Letter of Credit in accordance with the terms of the Indenture. The
outstanding balance of the Loan shall be reduced by the amount of any such
payments made by the Trustee through a draw on the Letter of Credit. The Company
shall reimburse the Bank for moneys drawn on the Letter of Credit in accordance
with the terms of Section 2.3 hereof.

(b) Acceleration of Payment to Redeem Bonds. As permitted by the Indenture and
the Reimbursement Agreement, whenever the Bonds are subject to optional
redemption pursuant to the Indenture, the Authority will, but only upon request
of the Company, direct the Trustee in writing to call the same for Redemption as
provided in the Indenture. Whenever the Bonds are subject to mandatory
redemption pursuant to the Indenture, the Company will cooperate with the
Authority and the Trustee in effecting such Redemption. In the event of any
mandatory or optional redemption of the Bonds, the Company will pay or cause to
be paid on or before the date of Redemption an amount equal to the applicable
redemption price (including the redemption premium (if any) and interest accrued
to the date of redemption) as a prepayment of that portion of the Loan
corresponding to the Bonds to be redeemed, or will reimburse the Bank for any
drawings under the Letter of Credit for such purposes (exclusive of the
redemption premium) in accordance with this Agreement.

ARTICLE 3



REPRESENTATIONS AND WARRANTIES

Section 3.1. Company Representations. The Company represents and warrants to the
Bank that:

(a) Organization, Powers, Etc. It is a corporation duly organized, created and
in good standing under the laws of the State and all other jurisdictions in
which the conduct of its activities or the ownership or lease of its properties
or assets requires such qualification, and in which such qualification is
material to the conduct of its business, has the full corporate power and
authority to own its properties and assets and to carry on its business as now
being conducted (and as now contemplated by the Company) and has the power and
authority to perform all the undertakings of this Agreement and the other Loan
Documents, to borrow hereunder and to execute and deliver this Agreement and the
other Loan Documents.

(b) Execution of Loan Documents. The execution, delivery and performance by the
Company of this Agreement and the other Loan Documents and other instruments
required or contemplated to be delivered by the Company pursuant to this
Agreement:

     (i) have been duly authorized by all requisite corporate action;

     (ii) do not and will not conflict with or violate any provision of law,
rule or governmental regulation, any order, decree, writ, injunction,
determination, award or judgment of any court, arbitrator or other agency of
government;

     (iii) do not and will not conflict with or violate any provision of the
certificate of incorporation and by-laws of the Company; and

     (iv) do not and will not conflict with any of the terms of, or result in a
breach of, or constitute a default under, or result in the creation or
imposition of any lien or charge upon any assets of the Company pursuant to, any
mortgage, indenture, contract, lease, loan or credit agreement, or other
agreement or instrument to which the Company is a party or by which any of its
assets are bound (excepting those liens as are created by the Loan Documents).

(c) Title to Collateral. Except as described in on Schedule II hereto, the
Company has good and marketable title to the Collateral, free and clear of any
lien or encumbrance except for the Permitted Encumbrances, if any. Assuming
adequate consideration therefor has been given by the Bank, upon recording in
the appropriate office, the Mortgage (subject to the defeasance of the liens
created by the Indenture governing the Prior Bonds) will constitute a valid
first mortgage lien on the Premises and an assignment of the leases thereon and
upon recording, the Financing Statements will perfect valid first lien security
interests in the Collateral, other than the Premises.

(d) Litigation. Except as described in Schedule II hereto, there is no action,
suit or proceeding at law or in equity or by or before any governmental
instrumentality or other agency or arbitrator now pending or, to the knowledge
of the Company, threatened against or affecting it or any of its properties or
powers which, if adversely determined, would (i) affect the transactions
contemplated hereby, (ii) affect the validity or enforceability of the Loan
Documents, (iii) affect the ability of the Company to perform its obligations
under the Loan Documents, (iv) impair the value of the Collateral,
(v) materially impair the Company's right to carry on its business substantially
as is now being conducted, (vi) adversely affect the validity or the
enforceability of the Bonds, the Indenture, this Agreement, the Loan Agreement
and the Loan Documents, (vii) have a material adverse effect on the Company's
financial condition or (viii) in which the relief sought is in excess of
$500,000.

(e) Payment of Taxes. The Company has filed or caused to be filed all Federal,
State and local tax returns (including, without limitation, information returns)
which are required to be filed, and has paid or caused to be paid all taxes as
shown on said returns or on any assessment made against the Company or against
any of its properties or assets and all other taxes, fees or other charges
imposed on it by any governmental authority, to the extent that such taxes have
become due; and no tax liens have been filed, and to the knowledge of the
Company, no claims have been asserted against the Company or any of its
properties or assets, with respect to any taxes, fees or charges by any
governmental authority.

(f) No Defaults. The Company is not as of the date hereof in default or
noncompliance in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any material agreement or
instrument to which it is a party (including without limitation, the Indenture
and the other Loan Documents) or by which it is bound or with respect to any
law, statute, judgment, writ, injunction, decree, rule or regulation of any
court or governmental authority.

(g) Consents. No consent of any other person and no consent, license, approval
or authorization of, or registration, filing or declaration with, any court or
governmental authority, is or will be necessary to the valid execution, delivery
or performance by the Company of any of the Loan Documents.

(h) Important Inducement. The availability of the financial assistance by the
Authority as provided herein was an important inducement to the Company to
undertake the 1985 Project and to locate the Project Facility in the State.

(i) Obligations of the Company. Each of the Loan Documents have been duly
executed and delivered and constitute legal, valid and binding obligations of
the Company enforceable against it in accordance with their respective terms.

(j) No Untrue Statements. No representation contained herein or in any Loan
Document, and no information, certification, instrument, agreement, exhibit,
report furnished by or on behalf of the Company to the Authority and the
Trustee, the Application, or any other document, certificate or statement
furnished to the Trustee and the Authority, by or on behalf of the Company
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein not
misleading or incomplete. The Company specifically represents that it is not
involved in any litigation required to be disclosed in the Original Application
nor is it the subject of any investigation or administrative proceeding except
as disclosed in the Application or on Schedule II hereto. Further, it is
specifically acknowledged by the Company that all such statements,
representations and warranties shall be deemed to have been relied upon by the
Authority as an inducement to undertake the Project and make the Loan and by the
Holders as an inducement to purchase the Bonds and that if any such statements,
representations and warranties were false at the time they were made, the
Authority or the Holders may, in its sole discretion, consider any such
misrepresentation or breach of warranty an Event of Default as defined in
Section 7.1 hereof and exercise the remedies provided for in this Agreement.

(k) No Subsidiaries. The Company (i) has no subsidiaries and no investment in
any other corporation; (ii) has no investment in any partnership, limited
partnership or joint venture; and (iii) is not a member or participant in any
partnership, limited partnership or joint venture.

(l) No Action. The Company has not taken and will not take any action and knows
of no action that any other Person has taken or intends to take, which would
cause interest income on the Bonds to be includable in the gross income of the
recipients thereof under the Code.

(m) Compliance with Laws. The Company has complied in all material respects with
all filings, permits, licenses and other requirements of Federal, State and
local laws necessary to prevent the Company from being precluded, by reason of
its failure to comply with any such requirement, from continuing to conduct its
activities as now conducted in the jurisdictions in which it is now conducting
activities.

(n) Acquisition/Operation of the Project Facility. The operation of the Project
Facility in the manner presently contemplated and as described in the Original
Application will not conflict with any current zoning, water, air pollution or
other ordinances, orders, laws or regulations applicable thereto. The Company
has caused the Project Facility to be acquired in accordance, in all material
respects, with all Federal, State and local laws or ordinances (including rules
and regulations) relating to zoning, building, safety and environmental quality.
The Company will complete the Project pursuant to the terms of this Agreement in
all material respects.

(o) Environmental Representations.

     (i) The Company has obtained all permits, licenses and other authorizations
which are required with respect to its businesses, properties and assets under
all Applicable Environmental Laws. The activities, properties and assets of the
Company are in compliance with all terms and conditions of the required permits,
licenses and authorizations, and are also in compliance with all other
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in those laws or contained in
any regulation, code, plan, order, decree, judgment, notice or demand letter
issued, entered, promulgated or approved thereunder. There are no past or
present events, conditions, circumstances, activities, practices, incidents,
actions or plans which may interfere with, or prevent, continued compliance on
the part of the Company, or which may give rise to any liability on the part of
the Company, or otherwise form the basis of any claim, action, suit, proceeding
or investigation against the Company, based on or related to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling, or the emission, discharge, release or threatened release into the
environment, of any Hazardous Substance;

     (ii) There have been no claims, litigation, administrative proceedings,
whether actual or threatened, or judgments or orders, relating to any Hazardous
Substances or other forms of pollution relating in any way to any property or
activities of the Company, including without limitation, the Premises or the
Project Facility;

     (iii) Neither the Company nor the Premises or the Project Facilities are in
violation of any Applicable Environmental Law or subject to any existing,
pending or threatened investigation or inquiry by any governmental authority
pertaining to any Applicable Environmental Law, other than as disclosed in
writing to the Bank and the Authority prior to the date hereof. The Company
shall not cause or permit the Premises or the Project Facilities to be in
violation of, or do anything which would subject the Premises or the Project
Facilities to any remedial obligations under any Applicable Environmental Law,
and shall promptly notify the Authority and the Bank, in writing, of any
existing, pending or threatened investigation or inquiry by any governmental
authority in connection with any Applicable Environmental Law;

     (iv) No friable asbestos, or any asbestos containing substance deemed
hazardous by Federal or State regulations, has been installed in the Project
Facilities other than as disclosed in writing to the Authority prior to the date
hereof. The Company covenants that it will not install in the Project Facilities
friable asbestos or any asbestos containing substance deemed hazardous by
Federal or State regulations. In the event any such materials are found to be
present at the Project Facilities, the Company agrees to remove the same
promptly upon discovery at its sole cost and expense; and

     (v) The Company has taken all steps necessary (which without limitation
includes at a minimum all actions necessary to meet the "all appropriate
inquiry" standard set forth in N.J.S.A. 58:10A-23.11g as amended by ISRA) to
determine and has determined that no Hazardous Substances have been disposed of
or otherwise released or discharged on or to the Premises or the Project
Facilities other than as disclosed in writing to the Authority prior to the date
hereof. The use which the Company makes of the Project Facilities will not
result in the disposal or other release or discharge of any Hazardous Substance
on or to the Premises or the Project Facilities. During the term of this
Agreement, the Company shall take all steps necessary to determine whether
Hazardous Substances have been disposed of or otherwise released or discharged
on or to the Premises or the Project Facilities and if so will remove the same
promptly upon discovery at its sole expense;

     The Company further represents, warrants, covenants and agrees as follows:

     (vi) None of the real property owned and/or occupied by the Company and
located in the State, including without limitation the Premises and the Project
Facilities, has, to the best of the Company's knowledge, ever been used by
previous owners and/or operators nor will be used in the future to (i) refine,
produce, store, handle, transfer, process or transport Hazardous Substances; or
(ii) generate, manufacture, refine, transport, treat, store, handle or dispose
of Hazardous Substances other than as disclosed in writing to the Authority
prior to the date hereof;

     (vii) The Company has not received any communication, written or oral, from
the State Department of Environmental Protection, the United States
Environmental Protection Agency, or any other governmental entity concerning any
intentional or unintentional action or omission on the Company's part on the
Premises or Project Facilities resulting in the releasing, spilling, leaking,
pumping, pouring, emitting, emptying or dumping of Hazardous Substances other
than as disclosed in writing to the Authority prior to the date hereof;

     (viii) None of the real property owned and/or occupied by the Company and
located in the State, including without limitation the Premises and the Project
Facilities, has or is now being used as a Major Facility, as such term is
defined in ISRA, and the Company shall not use any such property as a Major
Facility in the future without the prior express written consent of the
Authority and the Bank. If the Company ever becomes an owner or operator of a
Major Facility, then the Company shall furnish the State Department of
Environmental Protection with all the information required by N.J.S.A.

' 58:10-23 11d, and shall duly file with the Director of the Division of
Taxation in the New Jersey Department of the Treasury a tax report or return,
and shall pay all taxes due therewith, in accordance with N.J.S.A.
' 58:10-23.11h;



     (ix) The Company shall not conduct or cause or permit to be conducted on
the Premises or the Project Facilities any activity which constitutes an
Industrial Establishment, as such term is defined in ISRA, without the prior
express written consent of the Authority and the Bank. In the event that the
provisions of ISRA become applicable to the Premises or the Project Facilities
subsequent to the date hereof, the Company shall give prompt written notice
thereof to the Authority and the Bank and shall take immediate requisite action
to insure full compliance therewith. The Company shall deliver to the Authority
and the Bank copies of all correspondence, notices, reports, and submissions
that the Company generates, or sends to or receives from the State Department of
Environmental Protection, in connection with such ISRA compliance. The Company's
obligation to comply with ISRA shall, notwithstanding its general applicability,
also specifically apply to a sale, transfer, closure or termination of
operations associated with any foreclosure action by the Authority, the Trustee
or the Bank;

     (x) No lien has been attached to any revenue or any personal property owned
by the Company and located in the State, including, without limitation, the
Premises or the Project Facilities, as a result of (i) the Administrator of the
New Jersey Spill Compensation Fund expending moneys from said fund to pay for
Damages and/or Cleanup and Removal Costs; or (ii) the Administrator of the
United States Environmental Protection Agency expending moneys from the
Hazardous Substance Superfund for Damages and/or Response Action Costs. In the
event that any such lien is or has been filed, then the Company shall, within
thirty (30) days from the date that the Company is given such notice of such
lien (or within such shorter period of time in the event that the State or the
United States has commenced steps to have the Premises or the Project Facilities
sold), either: (i) pay the claim and remove the lien from the Premises or
Project Facilities; or (ii) furnish (a) a bond satisfactory to the Authority and
the Bank in the amount of the claim out of which the lien arises, (b) a cash
deposit in the amount of the claim out of which the lien arises, or (c) other
security satisfactory to the Authority and the Bank in an amount sufficient to
discharge the claim out of which the lien arises; and

     (xi) In the event that the Company shall cause or permit to exist a
releasing, spilling, leaking, pumping, pouring, emitting, emptying or dumping of
Hazardous Substances or Hazardous Wastes, the Company shall promptly remove and
remediate such release, spill, leak, pumping, pouring, emission, emptying or
dumping in accordance with the provisions of any Applicable Environmental Law.

(p) Project Municipality. The Project Facilities are located wholly within the
borders of the Project Municipality and the Premises are not contiguous with the
borders of any portion of the Project Municipality. The operation of the Project
Facilities is not integrated with any other facility in any neighboring
municipality operated by any Principal User of the Project Facilities. All of
the facilities financed by the Refunded Bonds are located within one state, and
neither the Company nor any Related Person is a user of any facility financed by
the proceeds of the Refunded Bonds other than the 1985 Project.

(q) No Tenancies. No Principal User of the Project Facilities is a tenant in any
facility in the Project Municipality, the landlord of which is a Person other
than a Principal User of the Project Facilities.

(r) Preservation of Tax Exemption. The Company shall at all times do and perform
all acts and things necessary to be done and performed under the Loan Documents
in order to assure that interest paid on the Bonds shall, for purposes of
Federal income taxation, be excludable from the gross income of the recipients
thereof and exempt from taxation, except in the event that such recipient is a
Substantial User of the Project Facility or a Related Person thereto.

Section 3.2. Representations and Warranties as to the Acquisition of Project
Facilities.

(a) Acquisition of Project Facilities. The Company agrees that it used the Prior
Bonds to finance the Project Facilities as soon as practicable after the
proceeds of the Prior Bonds became available and that it will use its best
efforts to effectuate the redemption of the Refunded Bonds with the proceeds of
the Bonds as soon as practicable after the proceeds of the Bonds become
available.

(b) Notices and Permits. The Company has given or caused to be given all notices
and comply or cause compliance with all laws, ordinances, municipal rules and
regulations and requirements of public authorities applying to or affecting the
acquisition and the conduct of the work on the Project Facilities, and the
Company will defend and save the Authority, its members, officers, agents and
employees, the Bank, its officers, agents and employees, and the Trustee, its
officers, agents and employees harmless from all fines due to failure to comply
therewith. The Company has procured or has caused to be procured all permits and
licenses necessary for the prosecution of the acquisition and installation of
the Project Facilities.

(c) Additions and Changes to Project Facilities. The Company may, at its option
and at its own cost and expense, at any time and from time to time, make such
improvements, additions, renovations and changes to the Project Facilities as it
may deem to be desirable for its uses and purposes, provided that (i) such
improvements, additions and changes shall constitute part of the Project
Facilities and be subject to the liens and security interests created by this
Agreement and the Indenture, and (ii) that the Company shall not permit any
alienation, removal, demolition, substitution, improvement, alteration or
deterioration of the Project Facilities or any other act which might materially
impair or reduce the usefulness or value thereof, or the security provided under
the Indenture, without the prior written consent of the Authority and the Bank.
The Company shall request in writing that the Bank, shall execute termination
statements for any filings made to perfect the security interests created
pursuant to this Agreement, the Loan Agreement, and the Indenture for any
fixture or item of equipment permanently removed from the Project Facilities by
the Company, provided that any item of property so removed by the Company shall
be replaced by other property of similar value or function.

ARTICLE 4



CONDITIONS TO ISSUANCE OF THE LETTER OF CREDIT

Section 4.1. Loan Documents. On or before the Issue Date, the Bank shall have
received the following, each in form and substance satisfactory to the Bank:

(a) this Letter of Credit and Reimbursement Agreement providing for the terms of
repayment of all draws under the Letter of Credit duly executed by the Company;

(b) the Mortgage constituting a valid first lien (subject only to the defeasance
of the Prior Bonds and the release of lien securing the Prior Indenture) on the
Premises including, without limitation, all real estate fixtures located and
attached to the Premises, as security for the obligations of the Company under
the Letter of Credit;

(c) an Assignment of Leases providing for the assignment by the Company to the
Bank of all its right, title and interest in and to any leases, tenancy
agreements or any other rental arrangements with respect to the Premises or
Project Facilities;

(d) Financing Statements as may be deemed reasonably necessary by the Bank or
its counsel so as to perfect a valid first priority lien in favor of the Bank
with regard to all personalty, furniture, furnishings, fixtures, building
materials and equipment owned by the Company now or hereinafter located at or
affixed to the Premises and the Machinery and Equipment;

(e) a Guaranty Agreement from the Corporate Guarantor providing for the
unconditional irrevocable guaranty of the obligations of the Company under the
Loan Documents;

(f) secretary's certificates of the Company and Corporate Guarantor, to which
are attached certified true copies of (i) the articles of incorporation of the
Company and Corporate Guarantor and all amendments thereto, certified by the
Secretary of State of the state of their incorporation, (ii) the By-Laws of the
Company and Corporate Guarantor and all amendments thereto, (iii) appropriate
resolutions and shareholder consents of the Company and Corporate Guarantor
authorizing the transactions contemplated by this Agreement, and (iv) incumbency
certificates as to officers, and any amendments thereto;

(g) a good standing certificate issued by the appropriate official of the state
in which each of the Company and Corporate Guarantor is incorporated, which
identifies all the dates on which the Company's and Corporate Guarantor's
articles of incorporation and amendments thereto were filed; and a good standing
certificate issued by the appropriate official of the states in which the
Company and Corporate Guarantor are qualified as a foreign corporation, as
applicable;

(h) a certificate in form and substance satisfactory to the Authority and the
Bank, to the effect that the Project Facilities are not within a special flood
hazard area, as described in the Flood Disaster Protection Act of 1973 and the
National Flood Insurance Act of 1968, or a certification from the Project
Municipality to that effect. Should the Project Facilities be located in a
special flood hazard area as designated by the Secretary of Housing and Urban
Development, the Company shall furnish the Bank with a flood insurance policy in
the lesser of (i) the amount of the Letter of Credit or (ii) the maximum amount
obtainable under the National Flood Insurance Act, naming the Authority and the
Bank as insureds, together with a receipted bill for the premium. Thereafter,
the Company shall furnish the Bank with a renewal flood insurance policy on the
anniversary date of such policy;

(i) true and correct copies of certificates, in form and substance acceptable to
the Authority and the Bank, evidencing the insurances on the Premises and
Project Facilities required to be maintained pursuant to this Agreement and the
Loan Agreement, and naming the Bank as lender/loss payee, mortgagee, and an
additional insured;

(j) evidence that the security interest to be granted to the Bank in the
personal property of the Company constitutes a first-priority lien and security
interest (subject only to the defeasance of the Prior Bonds and the release of
all liens created under the Prior Indenture), including, without limitation, any
appropriate State and county UCC searches, judgment searches and tax liens
searches against the Company and Corporate Guarantor;

(k) evidence that all applicable consents, licenses, permits and approvals for
the use and occupancy of the Premises and Project Facilities have been obtained
from all governmental agencies or public utility companies having jurisdiction
with respect thereto including, to the extent applicable, but not limited to:
all environmental approvals (including, without limitation, written evidence of
the State Department of Environmental Protection certifying as to the proper
authorized closure and/or removal of underground storage tanks); approvals for
sewer, water, gas, electric and other utilities; a final certificate of
occupancy; all zoning, site plan and/or subdivision approvals. All of such
approvals and permits shall be legally valid and shall remain in full force and
effect throughout the term of the Letter of Credit. In the event that any of
such approvals is invalidated, rescinded or suspended by any governmental
agencies or court of competent jurisdiction, the Bank shall not be obligated to
issue the Letter of Credit;

(l) a current boundary and location survey of the Premises acceptable to the
Bank, its counsel and the title insurer, prepared by a licensed New Jersey
surveyor acceptable to the Bank, its counsel and the title insurer, which survey
shall be prepared in accordance with the requirements set forth by the Bank and
shall be certified to the Bank and the title insurer;

(m) a completed and certified Environmental Questionnaire;

(n) an ALTA (as hereinafter defined) Standard title policy on the form currently
in use in the State at the time of the issuance of the Letter of Credit in the
amount of the Letter of Credit, reinsuring with direct access agreements and/or
co-insured in amounts and with title insurance companies reasonably acceptable
to the Bank, insuring that the Mortgage is a valid first lien mortgage on the
Premises, subject only to those exceptions, whether of record or otherwise that
have been previously approved by the Bank;

(o) an environmental indemnity agreement pursuant to which the Company and the
Corporate Guarantor agree to indemnify the Bank for any and all environmental
liability which the Bank may incur by virtue of issuing the Letter of Credit;

(p) a written certification of an architect or engineer selected by the Bank
stating that the Project Facilities located at the Premises (i) are structurally
sound, (ii) show no signs of structural distress, and (iii) have a remaining
life span for current or proposed usage well in excess of the term of the Letter
of Credit. All deficiencies which said architect or engineer may deem to be
material shall be corrected by the Company, at its expense, prior to closing to
the satisfaction of the Bank and said architect/engineer. The cost of such
inspection report shall be borne by the Company;

(q) the Tax Certificate, in form and substance satisfactory to Bond Counsel;

(r) a Continuing Disclosure certification evidencing the Company's and the
Corporate Guarantor's intent to comply with the provisions of Rule 15c2-12 of
the Securities and Exchange Commission as long as this Agreement is in effect
and the Bonds remain Outstanding;

(s) any and all other documents reasonably required by the Authority and the
Bank.

Section 4.2. Payment of Fees. On the Issue Date, the following shall have been
duly paid:

(a) all fees required to be paid to the Bank and the Trustee under any of the
Loan Documents; and

(b) the fees and disbursements of Counsel for the Bank as agreed in Section 5.20
hereof.

Section 4.3. Opinions of Counsel.

(a) Opinion of Counsel for Company. On the Issue Date, the Authority, the
Trustee, the Bank and the Placement Agent shall have received the opinion of
Counsel for the Company addressed to them and satisfactory in form and substance
to Bond Counsel, Counsel for the Trustee, Counsel for the Bank and Counsel for
the Placement Agent to the effect that, inter alia: (i) the Loan Documents have
been duly executed and delivered by the Company and the Corporate Guarantor, as
applicable, and constitute the valid and binding obligations of the Company and
the Corporate Guarantor, as applicable, enforceable in accordance with their
respective terms, except to the extent that the enforceability of such documents
may be limited by bankruptcy, insolvency, reorganization or other laws affecting
creditors' rights generally, and (ii) all of the Bond Proceeds will be used for
Proper Charges; and containing any other provisions deemed necessary and proper
by, and otherwise in form and substance satisfactory to, the Bank and its
counsel;

(b) Opinion of Bond Counsel. On the Issue Date, the Authority, the Bank, the
Placement Agent and the Trustee shall have received the opinion of Bond Counsel
to the effect that, inter alia:

     (i) interest income on the Bonds is not includable in gross income under
the Code except for those tax consequences set forth therein;

     (ii) interest income on the Bonds is not includable as gross income under
the New Jersey Gross Income Tax Act (P.L. 1976, Chapter 47);

     (iii) the offering of the Bonds is not required to be registered under the
Securities Act of 1933, as amended, or under the rules and regulations
promulgated thereunder; and

     (iv) the Bonds have been duly authorized and issued under the provisions of
the Indenture, the Resolution and the Act;

(c) Opinion of Counsel for the Trustee. On the Issue Date, the Authority, the
Bank and the Placement Agent shall have received an opinion of Counsel for the
Trustee, addressed to them and satisfactory in form and substance to Bond
Counsel (and the Company shall have received a reliance letter with respect
thereto) stating that the Trustee is lawfully empowered, authorized and duly
qualified to serve as Trustee and to perform the provisions of and to accept the
trusts contemplated by the Indenture, and the Trustee has duly authorized the
acceptance of the trusts contemplated by the Indenture;

(d) Opinion of Counsel for the Bank. On the Issue Date, the Authority, the
Trustee and the Placement Agent shall have received an opinion of Counsel for
the Bank, addressed to them and satisfactory in form and substance to Bond
Counsel, Counsel for the Trustee and Counsel for the Placement Agent (and the
Company shall have received a reliance letter with respect thereto) stating that
the Letter of Credit has been duly authorized and delivered and constitutes a
valid and binding obligation of the Bank; and

(e) Opinion of Counsel for the Escrow Agent. On the Issue Date, the Authority,
the Trustee, the Bank and the Placement Agent shall have received an opinion of
counsel for the Escrow Agent, addressed to them and satisfactory in form and
substance to Bond Counsel and Counsels for the Trustee and Placement Agent (and
the Company shall have received a reliance letter with respect thereto) stating
that the Escrow Agent is lawfully empowered, authorized and duly qualified to
serve as Escrow Agent and to perform the provisions of and to accept the trusts
contemplated by the escrow deposit agreement, and the Escrow Agent has duly
authorized the acceptance of the trusts contemplated by the escrow deposit
agreement.

Section 4.4. Conditions Subsequent; Defeasance of Prior Bonds. Upon the
defeasance of the Prior Bonds and the release of the lien of the Prior Indenture
following the full payment of the Prior Bonds and the Original Loan and pursuant
to and in accordance with Article IX of such Prior Indenture, the Company shall
provide to the Bank evidence of the cancellation and discharge of the liens and
security interests granted to the Trustee to secure the Prior Bonds and the
proper recording of the documents pursuant to which such liens have been
satisfied or released. The Company shall, and shall cause the Authority and
Trustee to, execute and deliver to the Bank copies of all such instruments as
may be appropriate to evidence such discharge and satisfaction of such liens and
security interests.

ARTICLE 5



COVENANTS OF THE COMPANY

The Company covenants and agrees, so long as this Agreement shall remain in
effect as follows:

Section 5.1. Financial Statements.

(a) Annual Report: as soon as available and in any event within 105 days after
the end of each fiscal year, the Company will submit annual audited consolidated
financial statements for the Corporate Guarantor and its consolidated
subsidiaries (including the Company) to the Trustee and to the Bank during the
term of the Letter of Credit including therein the balance sheet of the
Corporate Guarantor and its Consolidated Subsidiaries as of the end of such
fiscal year and the statements of operations of the Corporate Guarantor and its
Consolidated Subsidiaries for such fiscal year, setting forth in comparative
form the corresponding figures for the preceding fiscal year, prepared in
accordance with GAAP consistently applied, all in reasonable detail and in each
case duly certified by independent certified public accountants of recognized
standing acceptable to the Bank, and by the chief financial or chief accounting
officer of the Corporate Guarantor, together with a certificate of said
accounting firm stating that, in the statements of the Corporate Guarantor and
its consolidated subsidiaries (including the Company) for such fiscal year, it
did not discover that an Event of Default (or an event which, with notice or the
lapse of time or both, would constitute an Event of Default) had occurred at any
time during such fiscal year, or, if an Event of Default (or such other event)
did occur, the nature thereof; and (iii) a certificate of the chief financial or
chief accounting officer of the Company and Corporate Guarantor stating that
such officer does not have any knowledge that an Event of Default (or an event
which, with notice or the lapse of time or both, would constitute an Event of
Default) exists, a statement of the nature thereof and the actions which the
Company and Corporate Guarantor propose to take with respect thereto.

(b) Quarterly Report: as soon as available and in any event within sixty (60)
days after the end of each of the first three (3) quarters of each fiscal year
of the Corporate Guarantor and its consolidated subsidiaries (including the
Company), during the term of the Letter of Credit, management prepared
consolidated financial statements, including a balance sheet, income statement
and cash flow statement prepared in accordance with GAAP, in form and substance
satisfactory to the Bank for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, to the Trustee and to the
Bank during the term of the Letter of Credit.

(c) Company will submit annual management letters, if any, for the Company or
Corporate Guarantor, from the independent certified public accountants for the
Corporate Guarantor.

(d) Compliance Certificate. At times referred to above, "no default"
certificates showing the calculations of the financial covenants set forth in
Article 6 hereof, and signed by an Authorized Company Representative showing
that the Company and Corporate Guarantor are in compliance with all covenants
and agreements in this Agreement.

(e) SEC Reports. Promptly after sending or filing, copies of all proxy
statements, financial statements and other notices and reports to the Trustee
and the Bank when the Company or the Corporate Guarantor sends to its
shareholders as well as copies of all regular, annual, periodic and special
reports and all Registration Statements filed with the Securities and Exchange
Commission or similar government authority or with any national security
exchange succeeding to the functions of the Securities and Exchange Commission
(other than those on Form S-8), including, without limitation, Forms 10Q and
10K.

Section 5.2. Preservation of Corporate Existence and Qualification. The Company
shall preserve and maintain its corporate existence, rights, franchises and
privileges in its jurisdiction of incorporation, qualify and remain qualified as
a foreign corporation in each jurisdiction in which such qualification is
material to its business, activities and operations and the ownership or lease
of its properties, and comply with all provisions of its Certificate of
Incorporation and By-Laws.

Section 5.3. Keeping of Records and Books of Account. The Company shall keep
adequate records and books of account reflecting all of its financial
transactions regarding the Project Facilities.

Section 5.4. Maintenance of Properties. The Company shall maintain and preserve
all of its properties, necessary or useful in the proper conduct of its
activities, in good working order and condition, ordinary wear and tear excepted
and from time to time will make or will cause to be made, all needed and proper
repairs, renewals, replacements, betterments and improvements thereto.

Section 5.5. Maintenance of Licenses. The Company shall maintain and keep in
effect licensing, know-how and similar agreements necessary in the proper
conduct of its activities.

Section 5.6. Further Assurances. The Company shall do, execute, acknowledge and
deliver or cause to be done, executed, acknowledged and delivered all such
further instruments, acts, deeds, and assurances as may be reasonably requested
by the Bank and the Authority for the purpose of carrying out the provisions and
intent of this Agreement, the Loan Agreement and any of the Loan Documents.

Section 5.7. Maintenance of Insurance.

(a) The Company agrees to insure the Project Facility and Collateral or cause
such to be insured with insurance companies licensed to do business in the
State, in such amounts as indicated herein or in such amounts, manner and
against such loss, damage and liability (including liability to third parties),
as is customary with companies in the same or similar business and located in
the same or similar areas, and to pay the premiums thereon. The form and amount
of each insurance policy issued pursuant to this Section 5.7 shall be
satisfactory to the Authority and the Bank.

(b) Each insurance policy issued pursuant to this Section 5.7 shall name the
Company and the Bank as insureds, as their interests may appear.

(c) Such insurance coverage shall include:

     (i) mortgage title insurance in an amount not less than the stated amount
of the Letter of Credit insuring that title to the Premises is marketable and
insurable at regular rates, with no exceptions other than those approved by the
Bank and Counsel for the Bank and that the Mortgage is a valid first mortgage
lien. Such policy shall be issued by a title insurance company acceptable to the
Bank and in a form approved by the American Land Title Association ("ALTA"),
subject to the approval of the Bank and shall include affirmative coverage
against all future liens which might take- priority over the Mortgage; and

     (ii) fire, hazard and "All-Risk" insurance, including extended coverage for
flood and earthquake, together with vandalism, malicious mischief and
Replacement Cost endorsements (non- reporting form), covering the Project
Facilities which shall be in an amount not less than 100% of the agreed upon
fully insurable replacement value of the Project Facilities on a completed value
basis by an insurer satisfactory to the Bank, so written and endorsed as to make
losses, if any, payable to the Bank and the Trustee, as Mortgagee and/or
Lender/Loss Payee, as their interests may appear; and

     (iii) flood insurance, as described in Section 4.1(h), if the Project
Facility is located in an area designated by the United States Department of
Housing and Urban Development as being subject to a special flood hazard in the
maximum amount of flood insurance available through the Federal Flood Insurance
Program for the improvements located on the Premises, naming the Bank and the
Trustee, as the Mortgagee and/or Lender/Loss Payee, as their interests may
appear; and

     

(iv) comprehensive general public liability insurance, including XCU coverage,
Broad Form Endorsement, protective liability coverage on operations of
independent contractors engaged in construction, blanket contractual liability
insurance, completed operations and products liability coverage against any and
all liability of the Company or claims of liability of the Company arising out
of, occasioned by or resulting from any bodily injury, death, personal injury
and property damage liability with limits of liability in minimum amounts of
$1,000,000 per person per occurrence, $3,000,000 aggregate per occurrence and
$1,000,000 aggregate property damage; and



     (v) Excess/Umbrella Liability Insurance on a "follow form" basis with a
minimum limit of liability of $10,000,000 for the Premises.

(d) The insurance policies or endorsements shall cover the entire Project
Facilities and shall provide that the coverage will not be reduced, canceled or
not renewed without thirty (30) days prior written notice to the Bank. The
Company shall provide the Authority and the Bank with certificates from the
insurers at closing, and evidence of renewal or replacement of policies required
to be maintained by this Section shall be provided to the Bank and the Trustee
on behalf of the Authority at least ten (10) days prior to the expiration of any
such policy. The Company may furnish, instead of original or duplicate policies,
certificates of blanket coverage provided the Project Facilities are identified
and specifically allocated amounts are shown.

Section 5.8. Payment of Taxes, Etc. The Company will promptly pay and discharge
or cause to be promptly paid and discharged all taxes, assessments and
governmental charges or levies imposed upon it or in respect of any of its
property and assets before the same shall become in default, as well as all
lawful claims which, if unpaid, might become a lien or charge upon such property
and assets or any part thereof, except such that are contested in good faith by
the Company with diligence and continuity and by appropriate proceedings for
which the Company has maintained adequate reserves satisfactory to the Bank.

Section 5.9. Concerning the Project Facility. The Company shall operate or cause
the Project Facility to be operated as an authorized project for a purpose and
use as provided for under the Act until the expiration or earlier termination of
this Agreement. The Project Facility is of a character included within the
definition of "project" in the Act, and its estimated cost was $20,000,000. The
Company operates the Project Facility substantially in the form represented in
the Original Application and will neither (a) materially alter the operation of
the Project Facility without the prior written consent of the Authority and the
Bank, nor (b) cause a change in the use of the Project Facility such that the
Bonds would cease to be qualified small issue bonds (within the meaning of
Section 144(a) of the Code).

Section 5.10. Compliance with Applicable Laws. The Company shall operate and
maintain the Project Facilities in accordance with all applicable Federal,
State, county and municipal laws, ordinances, rules and regulations now in force
or that may be enacted hereafter including, but not limited to ERISA, the
Americans with Disabilities Act and Applicable Environmental Laws, workers'
compensation, sanitary, safety, non-discrimination and Zoning laws, ordinances,
rules and regulations as shall be binding upon the Company and which might
adversely affect its activities or credit.

Section 5.11. Environmental Covenant. The Company shall not permit any action to
occur which would be in direct violation of any and all applicable Federal,
State, county and municipal laws, ordinances, rules and regulations now in force
or hereinafter enacted, including Applicable Environmental Laws, the regulations
of the Authority and the regulations of the Department of Environmental
Protection.

The Company shall give immediate written notice, in the manner provided in
Section 8.14 hereof, to the Bank, the Authority, and the Trustee of any inquiry,
notices of investigation or any similar communication from the Department of
Environmental Protection and the United States Department of Environmental
Protection regarding violation of any Applicable Environmental Laws.

Section 5.12. Mergers, Etc.

(a) The Company will not merge into or consolidate with or into, or sell,
assign, lease or otherwise dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to any Person without the prior express written consent of
the Authority and the Bank as set forth below.

(b) The Company shall, during the period commencing on the Issue Date of the
Bonds and continuing for three (3) years thereafter, maintain or cause to be
maintained separate books and records with respect to the Project Facilities and
any and all other facilities located wholly or partly within the Project
Facility Municipality of which the Company, any Principal User of the Project
Facilities or any Related Person thereto is a Principal User, which books and
records shall be sufficient to indicate the nature of any and all capital
expenditures with respect to the Project Facilities and such other facilities.

Section 5.13. Lease or Transfer of Project Facilities. Except as set forth in
the Original Application, the Company shall not lease, sublease, sell or
otherwise dispose of any possessory interest in whole or part of the Project
Facilities without the prior express written consent of the Authority and the
Bank. In the event that the Company leases or subleases the Project Facilities
or any portion thereof, the Company and the proposed lessee shall submit to the
Authority and the Bank an application for project occupants in the form
currently in use by the Authority and a copy of the lease. The Authority may
review the proposed lease and application to determine if it tends to further
the public purposes for which the Authority was created, and if the Authority
determines that the lease would not promote these purposes, it may disapprove
the proposed lease.

In making the determination described above, the Authority may consider, among
other criteria, (i) if the proposed occupancy complies with the conditions
specified in the Act for the Authority's assistance to "projects" as defined in
the Act; (ii) if the proposed occupancy is consistent with the provisions
respecting tax-exempt qualified small issue bond financings set forth in Section
144 of the Code; and (iii) if the proposed lease will result in the loss of
employment for a substantial number of New Jersey workers by reason of
relocating the business of the lessee from one part of the State to another or
for any other reason.

If the Authority fails to deliver notice of either approval or disapproval of a
proposed lease within twenty (20) days from the day the Authority receives a
proposed lease, including all of the information identified above and such other
information as the Authority may reasonably require, the proposed lease shall be
deemed to be approved by the Authority; provided further that the Company shall
still be required to obtain the affirmative consent of the Bank. The Company
shall promptly send a copy of each executed lease to the Authority and the Bank.

Section 5.14. Inspection of the Project Facility. The Company agrees that the
Authority and the Bank, and their duly authorized agents or representatives
shall have the right, at all reasonable times and upon prior reasonable notice,
to enter upon and to examine and inspect the Project Facility. The Authority,
the Trustee and the Bank, and their respective officers and agents shall also be
permitted, at all reasonable times and upon prior notice, to examine the books
and records of the Company with respect to the Project Facility, to discuss its
affairs, finances and accounts with any of its officers or directors and to make
copies or abstracts thereof.

Section 5.15. Relocation of the Project Facilities. The Company covenants and
agrees that during the term of this Agreement it will not relocate the Project
Facility or a substantial number of its employees to another location either
within or without the State without first obtaIning the prior express written
consent of the Authority and the Bank.

Section 5.16. Annual Certificate. On each anniversary date of the Loan, the
Company shall furnish to the Bank, the Authority and the Trustee the following:

(a) A certificate indicating whether or not the Company is aware of any
condition, event or act which constitutes an Event of Default, or which would
constitute an Event of Default with the giving of notice or the passage of time,
or both, under any of the Loan Documents.

(b) A written description of the present use of the Project Facilities,
including a report from every entity that leases or occupies space at the
Project Facilities and the number of persons employed by the lessee, as
applicable, and a description of any anticipated material change in the use of
the Project Facilities or in the number of employees employed at the Project
Facilities.

(c) The Company shall also furnish to the Authority upon request, which request
shall not be made more frequently than once a year, an employment report on a
form to.be supplied by the Authority.

Section 5.17. Payment of Compensation and Expenses of Trustee and Placement
Agent. Except to the extent payment is otherwise provided from the Acquisition
Fund, the Company will pay the Trustee's (and any other paying agent's or
authenticating agent's) compensation and expenses under the Indenture,
including, but not limited to, reasonable attorneys' fees and all costs of
redeeming Bonds thereunder. The Company will also pay the reasonable
compensation of the Placement Agent for the performance of its duties and
services under the Placement Agreement.

Section 5.18. Payment of Authority's Fees and Expenses. Except to the extent
payment is provided from the Acquisition Fund, the Company will pay the
Authority's standard administration fee and all reasonable expenses (other than
day-to-day Operating expenses of the Authority), including legal and accounting
fees, incurred by the Authority in connection with the issuance of the Bonds and
the performance by the Authority of its functions and duties under this
Agreement and the Indenture. The Authority's standard administration fees in
respect of this Agreement is $25,000 payable upon the execution and delivery of
this Agreement.

Section 5.19. Indemnity Against Claims. In the exercise of the powers of the
Bank, hereunder, including without limitation the application of moneys, the
investment of funds and disposition of the Project Facilities upon the
occurrence of an Event of Default, neither the Bank nor its directors, officers,
shareholders, employees or agents shall be accountable to the Company for any
action taken or omitted by any of them in good faith and with the belief that it
is authorized or within the discretion or rights or powers conferred hereunder
or under the Indenture. The Bank and its directors, officers, shareholders,
employees and agents shall be protected in acting upon any paper or document
believed to be genuine, and any of them may conclusively rely upon the advice of
counsel and may (but need not) require further evidence of any fact or matter
before taking any action. No recourse shall be had by the Company for any claims
based hereon or on the Indenture against any member, director, officer, employee
or agent of the Bank alleging personal liability on the part of such person
unless such claims are based upon the gross negligence or willful misconduct of
such person. As such, the Company shall indemnify and hold harmless the Bank,
and each director, officer, shareholder, employee, attorney and agent of the
Bank (collectively the "Indemnified Parties") against any and all claims,
losses, damages or liabilities, joint and several, to which the Indemnified
Parties become subject, insofar as such losses, claims, damages or liabilities
(including all costs, expenses and reasonable counsel fees incurred in
investigating or defending such claim) (or actions in respect thereof) suffered
by any of the Indemnified Parties caused by, relating to, arising directly or
indirectly out of, resulting from or in any way connected to the Project
Facility or the Project or are based upon any other act or omission in
connection with (a) the condition, use, possession, conduct, management,
planning, design, acquisition, construction, installation, financing or sale of
the Project Facility or any part thereof; or (b) any untrue statement of a
material fact contained in information submitted or to be submitted to the
Indemnified Parties by the Company with respect to the transactions contemplated
hereby; or (c) any omission of a material fact necessary to be stated therein in
order to make such statement to the Indemnified Parties not misleading or
incomplete unless the losses, damages or liabilities arise from the gross
negligence or willful misconduct of the person to be indemnified. In the event
any claim is made or action brought against an Indemnified Party, except for
claims or actions brought which arise from the gross negligence or willful
misconduct of any such person, the Indemnified Party may direct the Company to
assume the defense of the claim and any action brought thereon and pay all
reasonable expenses (including attorneys' fees) incurred therein; or such
Indemnified Party may assume the defense of any such claim or action, the
reasonable cost (including attorneys' fees) of which shall be paid by the
Company upon written request of the Indemnified Party to the Company, provided,
that if the Bank assumes such defense, no settlement of any such claim or action
shall be made without the consent of the Company, which consent shall not be
unreasonably withheld. The Company may engage its own counsel to participate in
the defense of any such action. The defense of any such claim shall include the
taking of all actions necessary or appropriate thereto. The Company shall not be
liable for any settlement of any such action effected without Company's consent,
but if settled with the consent of the Company, or if there is a final judgment
for the claimant on any such action, the Company agrees to indemnify and hold
harmless the Indemnified Parties from and against any loss or liability by
reason of such settlement or judgment.

The indemnification provisions of this Section 5.19 shall survive the
termination of this Agreement and the other Loan Documents.

Section 5.20. Costs and Expenses; Indemnity.

(a) The Company agrees to pay on demand all reasonable costs and expenses of the
Bank in connection with the preparation, execution, delivery, administration,
modification and enforcement of the Commitment Letter and any and all of the
other Loan Documents (including, without limitation, the fees and disbursements
of Counsel for the Bank); provided, however, that the Company shall not be
responsible to pay more than $18,000 in attorneys' fees (on aggregate basis for
counsel for the Bank and counsel for the Placement Agent) plus out-of-pocket and
reasonable disbursements in connection with the preparation of the Loan
Documents to be executed and delivered in connection with the issuance of the
Bonds.

(b) the Company agrees to indemnify, save, and hold harmless the Bank and its
directors, officers, agents and employees (collectively the "indemnitees") from
and against:

     (i) any and all claims, demands, actions, or causes of action that are
asserted against any indemnitee by any person arising, directly or indirectly,
from or as a result of any of the transactions contemplated by the Term Sheet or
the Loan Documents; and

     (ii) any and all liabilities, losses, costs or expenses (including
attorneys' fees) that any indemnitee suffers or incurs as a result of the
assertion of any claim, demand, action, or cause of action specified in the
immediately preceding subparagraph (i).

The covenants and agreements of this Section 5.20 shall be unconditional,
whether or not the Letter of Credit closing occurs as a result of the Company's
failure to perform all of its obligations under the Loan Documents and shall
survive the repayment of the obligations, the termination of this Agreement and
other Loan Documents and the cancellation of the Letter of Credit.

Section 5.21. Damage to or Condemnation of Project Facilities. In the event of
damage, destruction or condemnation of part or all of the Project Facilities,
the Company shall notify the Trustee and the Bank not later than five (5) days
after the occurrence of such event (the "Initial Notice").

(a) In the event of any partial damage, destruction or condemnation of the
Project Facilities in an amount aggregating less than $5,000,000 the Company
shall use said funds for restoration, repair or replacement of the Project
Facility. Such funds shall be paid in accordance with the Bank's standard
construction loan disbursement conditions as set forth on Schedule III hereto
and in accordance with Section 5.24 of the Loan Agreement and Section 408 of the
Indenture.

(b) In the event (i) the Company fails, or fails to commence, to repair, replace
or reconstruct the damaged, destroyed or condemned Project Facilities within
sixty (60) days after the Initial Notice when such proceeds aggregate less than
$5,000,000, or (ii) such proceeds exceed $5,000,000, the Bank shall have the
option to (A) apply such funds to the costs of repair, reconstruction and
restoration of the Project Facilities to a substantially equivalent condition or
value existing immediately prior to such event or to a condition of at least an
equivalent value, in which case such funds shall be deposited with the Trustee
in the Acquisition Fund in accordance with Section 407 of the Indenture; or (B)
use such proceeds to reduce any outstanding principal balance of unreimbursed
draws under the Letter of Credit or other outstanding LC Indebtedness and remit
the balance to the Company; or (C) retain such proceeds (up to the amount of the
Company's obligations to the Bank under the Letter of Credit and the documents
executed in connection therewith) as cash collateral for the Company's
obligations under the Letter of Credit; or (D) redeem Bonds from moneys from the
Letter of Credit pursuant to Section 301(b) of the Indenture and apply the
amount of such net proceeds of any insurance, casualty or condemnation award to
reimburse the Bank for any draw on the Letter of Credit, but only to the extent
of any such proceeds. The Bank shall notify the Trustee and the Company in
writing of its election within seventy (70) days after the Initial Notice.

(c) The Company shall cooperate and consult with the Bank in all matters
pertaining to the settlement or adjudication of any insurance claims and all
claims and demands for damages on account of any taking or condemnation of the
Project Facility or pertaining to the settlement, compromising or arbitration of
any claim on account of any damage or destruction of the Project Facility. In no
event shall the Company voluntarily settle, or consent to the settlement of, any
insurance claim equal to or greater than $2,500,000 with relation to the Project
Facility or any proceedings arising out of any condemnation of the Project
Facility without the prior written consent of the Bank, which consent will not
be unreasonably withheld.

(d) Damage to, destruction of or condemnation of all or a portion of the Project
Facilities shall not terminate the Agreement, or cause any abatement of or
reduction in the payments to be made by the Company or otherwise affect the
respective obligations of the Authority or the Company, except as set forth in
this Agreement.

Section 5.22. Prohibition of Liens. The Company shall not create, or suffer to
be created by any other person any lien or charge upon the Acquisition Fund or
the Project Facilities (other than Permitted Encumbrances) or any part thereof
or upon the rents, contributions, charges, receipts or revenues therefrom,
without the consent of the Authority and the Bank, provided that nothing in this
Agreement shall limit the right of the Company to enforce payments from the
Acquisition Fund pursuant to Section 408 of the Indenture. The Company further
agrees to pay or cause to be discharged or make adequate provision to satisfy
and discharge, within thirty (30) days after the same shall become due, any such
lien or charge and also all lawful claims or demands for labor, materials,
supplies or other charges which, if unpaid, might be or become a lien upon the
Acquisition Fund, the Project Facilities or any part thereof or the revenues or
income therefrom. Nothing in this Section shall require the Company to pay or
cause to be discharged or make provision for any such lien or charge so long as
the validity thereof shall be diligently contested in good faith and by
appropriate proceedings so long as the Acquisition Fund, the Project Facilities
or any part thereof are not subject to loss or forfeiture. The Authority shall
cooperate with the Company in any such contest and shall cooperate with the
Company with respect to obtaining any necessary releases of liens or other
encumbrances on the Project Facilities.

Section 5.23. Financing Statements. The Company shall, at the Company's own
expense, cause financing statements under the New Jersey Uniform Commercial Code
to be filed in the places required by law in order to perfect the security
interests created or contemplated by Section 2.4 hereof naming the Bank as
secured party. From time to time, as reasonably requested by the Holder of any
Bond, but not more often than once each year, the Company shall furnish to the
Trustee an opinion of counsel setting forth what actions, if any, should be
taken by the Company to preserve such security interest and/or the Trustee to
preserve the right, title and interest of the Trustee in and to the trust estate
created under the Indenture. The Company shall execute and file or cause to be
executed and filed all further instruments as shall be required by law to
preserve such security interest, and shall furnish satisfactory evidence to the
Authority and the Bank of the filing and refiling of such instruments.

Section 5.24. Change in Nature of Corporate Activities. The Company shall not
make any material change in the nature of its corporate activities; provided
that the foregoing shall not prohibit the Company from engaging in additional
activities related to its present corporate activities and not otherwise
prohibited under the Code or the Act.

Section 5.25. Notice and Certification With Respect to Bankruptcy Proceedings.
The Company shall promptly notify the Trustee and the Bank in writing of the
occurrence of any of the following events and shall keep the Trustee and the
Bank informed of the status of any petition in bankruptcy filed (or bankruptcy
or similar proceeding otherwise commenced) against the Company: (i) application
by the Company for or consent by the Company to the appointment of a receiver,
trustee, liquidator or custodian or the like of itself or of its property, or
(ii) is not generally paying its debts as they become due, or (iii) general
assignment by the Company for the benefit of creditors, or (iv) adjudication of
the Company as a bankrupt or insolvent, or (v) commencement by the Company of a
voluntary case under the United States Bankruptcy Code or filing by the Company
of a voluntary petition or answer seeking reorganization of the Company, an
arrangement with creditors of the Company or an order for relief or seeking to
take advantage of any insolvency law or filing by the Company of an answer
admitting the material allegations of an insolvency proceeding, or action by the
Company for the purpose of effecting any of the foregoing, (vi) if without the
application, approval or consent of the Company, a proceeding shall be
instituted in any court of competent jurisdiction, under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking in respect
of the Company an order for relief or an adjudication in bankruptcy,
reorganization, dissolution, winding up, liquidation, a composition or
arrangement with creditors, a readjustment of debts, the appointment of a
trustee, receiver, liquidator or custodian or the like of the Company or of all
or any substantial part of its assets, or other relief in respect thereof under
any bankruptcy or insolvency law.

Except where expressly provided to the contrary, all covenants in this Article
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or be otherwise within the limitations of, another covenant
shall not avoid the occurrence of an Event of Default or default if such action
is taken or condition exists.

Section 5.26. Rebate Covenant. The Company shall calculate or cause to be
calculated the rebate requirement and shall pay to the Trustee at such times as
required under the Code an amount equal to the rebate requirement for deposit by
the Trustee into the Rebate Fund. To the extent the amounts on deposit in the
Rebate Fund as of any date of computation are not sufficient to meet the rebate
requirement, the Company shall immediately pay the amounts necessary to the
Trustee for deposit in the Rebate Fund in accordance with the provisions of
Section 413 of the Indenture.

Section 5.27. Continuing Disclosure. The Company shall provide or cause to be
provided by the Corporate Guarantor (a) on a timely basis, all of the
information described in Section 515 of the Indenture relating to compliance
with Rule 15c2-12 of the Exchange Act, and (b) on or prior to the effective date
of any such transaction, notification of the purchase or sale, by or for the
account of the Company, of any of the Bonds, together with a detailed
description of such transaction.

ARTICLE 6



FINANCIAL COVENANTS

Section 6.1. Current Assets and Liabilities. The Corporate Guarantor and its
Consolidated Subsidiaries will maintain Current Assets in an amount which is not
less than one hundred twenty percent (120%) of Current Liabilities.

Section 6.2. Tangible Net Worth. The Corporate Guarantor and its Consolidated
Subsidiaries' Consolidated Tangible Net Worth as at the end of any of its fiscal
years during the term of this Agreement shall be equal to not less than (a) One
Hundred Forty Million dollars ($140,000,000) plus (b) Six Million Dollars
($6,000,000) multiplied by the number of full fiscal years which have elapsed
since the end of the 1994 fiscal year. If the Company changes its fiscal year,
the minimum Tangible Net Worth as at the end of the new fiscal year end shall be
equal to the minimum Tangible Net Worth which would have been required had the
fiscal year end not been changed, plus Six Million Dollars ($6,000,000)
multiplied by a fraction the numerator of which is the number of months between
the previous fiscal year end and the new fiscal year end and the denominator of
which is twelve (12).

Section 6.3. Total Indebtedness. The Corporate Guarantor and its Consolidated
Subsidiaries will not permit the total indebtedness of the Corporate Guarantor
and its Consolidated Subsidiaries to exceed one hundred eighty percent (180%) of
such Consolidated group's Tangible Net Worth.

Section 6.4. Long-Term Liabilities. The Corporate Guarantor and its Consolidated
Subsidiaries will not permit Long-Term Liabilities to exceed sixty percent (60%)
of the Capitalization.

Section 6.5. Indebtedness for Borrowed Money. The Company will not borrow any
funds except pursuant to the following types of borrowings: (a) borrowings to
finance the acquisition of personal property (including capital leases) secured
by a security interest encumbering such personal property, provided that the
amount of any such encumbrance does not exceed the greater of the purchase price
or fair market value of such property and (b) borrowings from Bank hereunder.
The foregoing exceptions, in the aggregate, are subject, however, to the
provisions of Sections 6.2 and 6.3 hereof. Nothing herein contained shall be
deemed in any way to limit the right and ability of the Company to post letters
of credit or to incur trade indebtedness in the ordinary course of their
respective businesses, to the extent such activities are otherwise permitted
under this Agreement.

ARTICLE 7



EVENTS OF DEFAULT AND REMEDIES

Section 7.1. Events of Default: Acceleration. Each of the following events is
hereby defined as, and is declared to be and to constitute, an "Event of
Default" hereunder:

(a) Failure by the Company to make or cause to be made any payment required to
be made under Section 2.3 on or before the date the same is due; or

(b) Any material misrepresentation or warranty by or on behalf of the Company
contained in this Agreement or in any report, certificate, financial instrument
or other instrument furnished in connection with this Agreement or any other
Loan Document shall prove to be false or misleading;

(c) Failure of the Company to observe, perform or comply with any of the
covenants or conditions contained in Article 6 hereof;

(d) Failure or refusal by the Company to observe, perform or comply with any of
its other covenants hereunder or under any of the other Loan Documents and such
failure or refusal shall continue for a period of thirty (30) days after the
earlier of (i) the date on which the Company first becomes aware of such failure
or (ii) the date on which the Bank has provided written notice thereof to the
Company; provided that (A) if such failure is of such nature that it can be
corrected but not within thirty (30) days, it will not be an Event of Default so
long as prompt corrective action is instituted and is diligently pursued by the
Company and the Bank consents to such extension or is not required to consent
thereto pursuant to the Agreement, which consent may not be unreasonably
withheld, and (B) if such failure results in the interest on the Bonds becoming
subject to Federal income taxation and the Bonds are redeemed as a result
thereof in accordance with their terms, such failure shall not constitute an
Event of Default, and provided further, however, that failure of the Company to
comply with the covenant contained in Section 5.27(a) hereof shall not
constitute an Event of Default; or

(e) The Company shall fail to pay in full when due (i) any amount owing by the
Company with respect to the Bonds (including payments due under any indenture,
loan agreements, lease agreements or similar agreements), or (ii) the principal
of, premium (if any) on or interest on any other Indebtedness of the Company in
a principal amount exceeding $100,000, as and when the same shall become due
(unless such amount owing is being contested in good faith by the Company with
diligence and continuity and by appropriate proceedings for which the Company
has maintained adequate reserves in accordance with GAAP), or the occurrence of
any default under any mortgage, agreement or other instrument under or pursuant
to which the Bonds or such Indebtedness is incurred, secured, or issued, and
continuance of which default beyond the period of grace, if any, allowed with
respect thereto; or

(f) The entry or filing of any judgment, writ or warrant of attachment or of any
similar process in an amount in excess of $500,000 against the Company or
against its property and failure of the Company to vacate, pay, bond, stay or
contest in good faith such judgment, writ, warrant of attachment or other
process for a period of thirty (30) days, unless the Company delivers the Bank
evidence, satisfactory to the Bank, that such amount is fully covered by
third-party insurance; or

(g) The Company shall (i) apply for or consent to the appointment of a receiver,
trustee, liquidator or custodian or the like of itself or of its property, or
(ii) admit in writing its inability to pay its debts generally as they become
due, or (iii) make a general assignment for the benefit of creditors, or (iv) be
adjudicated a bankrupt or insolvent, or (v) commence a voluntary case under the
United States Bankruptcy Code, or file a voluntary petition or answer seeking
reorganization, an arrangement with creditors or an order for relief, or seeking
to take advantage of any insolvency law or file an answer admitting the material
allegations of a petition filed against it in any bankruptcy, reorganization, or
insolvency proceeding, or action shall be taken by it for the purpose of
effecting any of the foregoing, or (vi) if without the application, approval or
consent of the Company, a proceeding shall be instituted in any court of
competent jurisdiction, under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking in respect of the Company an order
for relief or an adjudication in bankruptcy, reorganization, dissolution,
winding up, liquidation, a composition or arrangement with creditors, a
readjustment of debts, the appointment of a trustee, receiver, liquidator or
custodian or the like of the Company or of all or any substantial part of its
assets, or other like relief in respect thereof under any bankruptcy or
insolvency law, and, if such proceeding is being contested by the Company in
good faith, the same shall (A) result in the entry of an order for relief or any
such adjudication or appointment or (B) remain unvacated, undismissed,
undischarged, unstayed or unbonded for a period of sixty (60) days; or

(h) For any reason the Bonds are declared due and payable by acceleration in
accordance with Section 902 of the Indenture; or

(i) This Agreement, or any of the other Loan Documents ceases to be valid and
binding on the Company or is deemed null and void or the validity or
enforceability thereof is contested by the Company or the Corporate Guarantor or
the Company denies that it has further liability under this Agreement or any of
the other Loan Documents, or the Guarantor denies that it has further liability
under the Guaranty;

(j) The transfer of title to or possession of the Project Facilities or any part
thereof (in one or more transactions) for any reason without prior express
written consent of the Authority and the Bank as provided in Section 5.13
hereof; or

(k) The voluntary close of business or voluntary cessation of operations of the
Company at the Project Facilities for a continuous period in excess of
one-hundred twenty (120) days; or

Section 7.2. Remedies.

(a) Upon the occurrence of any Event of Default (other than one referred to in
clause (f) or (g) of Section 7.1, with respect to which the remedies provided in
clause (i) of this Section 7.2(a) shall automatically and immediately be
applicable, without notice or demand of any kind), the Bank (i) may, by mailing
of notice to the Company declare an amount equal to the maximum amount which may
at any time be drawn under the Letter of Credit whether or not the Trustee shall
have presented, or shall be entitled at such time to present, the drafts,
certificates or other documents required to draw on the Letter of Credit)
together with the other obligations of the Company hereunder or under the other
Loan Documents to be forthwith due and payable, and the same shall thereupon
become due and payable without demand, presentment, protest or further notice of
any kind, all of which are hereby expressly waived, (ii) subject to the terms of
the Letter of Credit, may refuse to reinstate (A) the Maximum Stated Amount and
any interest portion of the Letter of Credit with respect to any draft
representing interest following the payment by the Bank of the amount set forth
in such draft, and/or (B) the Maximum Stated Amount, the interest portion and
the principal portion of the Letter of Credit with respect to any draft
representing payment of principal following the payment by the Bank of an amount
set forth in such draft, and (iii) may pursue any other rights or remedies it
may have at law or in equity or pursuant hereto or to any of the other Loan
Documents.

(b) In addition to the remedies provided in Section 7.2(a) hereof, upon the
occurrence of any Event of Default under Section 7.1(a), (f) or (g) hereof, or
upon the Bank's declaring the obligations of the Company hereunder to be due and
payable, the Bank shall have the right to foreclose on the Mortgage, and collect
and sell or otherwise liquidate any Collateral and (A) apply the proceeds
thereof to payment of the LC Indebtedness outstanding or (B) deposit such
proceeds in the Cash Collateral Account, to be applied in accordance with
Section 7.2(c) hereof.

(c) So long as the Letter of Credit shall remain outstanding, any amounts due
and payable as described in the previous subparagraphs (a) and (b), when
received by the Bank, shall (in such manner and order as the Bank shall
determine in its sole discretion): (i) to the extent of the Maximum Stated
Amount (and any reinstatements thereof which the Bank is obligated to make, if
any), be deposited in the Cash Collateral Account and held by the Bank as cash
collateral for the obligation of the Company to reimburse the Bank for the
amounts of any draws under the Letter of Credit; and/or (ii) be applied to
payment of any or all of the LC Indebtedness or the Company's obligations under
any one or more of the other Loan Documents. Upon any draw under the Letter of
Credit, the Bank shall have the unconditional right to debit any and all
accounts of the Company at the Bank, including the Cash Collateral Account to
reimburse the Bank for the amount of such draw. The Company shall have the right
to direct the investment in Permitted Investments of any funds in such accounts,
and the Bank shall not have any duty or liability with respect to such
investments (including, without limitation, any liability for any loss due to
change in value or for any penalty, charge or loss upon liquidation thereof
prior to maturity in accordance with the immediately succeeding sentence) except
to make the investments directed by the Company, and to hold, receive the
proceeds of, liquidate as necessary, and apply such investments and the proceeds
thereof in accordance with this Section 7.2(c). In the event that any of the
funds held in the Cash Collateral Account are invested in an investment that
requires payment or deduction of a prepayment, breakage or similar penalty or
charge upon liquidation prior to maturity (including without limitation a
certificate of deposit), the Company shall have a further obligation under this
Agreement to reimburse or pay to the Bank, upon demand, the full amount of each
such penalty, charge, loss of investment earnings, or loss of funds attributable
to any action by the Bank in so liquidating any such investment in order to
apply the proceeds of the Cash Collateral Account in accordance with this
paragraph, and such obligation until paid in full shall be added to and become a
part of the LC Indebtedness of the Company, shall bear interest as provided in
Section 2.3(c) hereof, and shall be secured by the Collateral granted pursuant
to the terms of this Agreement and the other Loan Documents. In the event the
Letter of Credit is canceled or expires or in the event at any time of any
permanent reduction of the Maximum Stated Amount (i.e., a reduction not subject
to any possible subsequent reinstatement pursuant to the terms of the Letter of
Credit, except voluntarily by the Bank at its sole option) at any time, the Bank
shall apply the amounts then in the Cash Collateral Account (to the extent that
funds are available therein, including, as and to the extent necessary, the
liquidation of any investments held in the Cash Collateral Account subject to
the provisions of this paragraph), by, first, setting aside in the Cash
Collateral Account (to the extent so available) an amount of funds and
investments (excluding any accrued or expected interest or earnings thereon to
the extent not actually received by the Bank) equal to the Maximum Stated Amount
immediately after such cancellation, expiration or permanent reduction, second,
applying any remaining amounts (if any) to the payment of the outstanding LC
Indebtedness, and third, after payment in full of all such obligations to the
Bank, paying any remaining amounts (if any) to the Company.

(d) Upon the occurrence or existence of any Event of Default, the Bank shall be
entitled to notify the Trustee and the Paying Agent thereof and demand the
acceleration of the maturity of the Bonds pursuant to Section 6.2 of the Loan
Agreement and Section 902(c) of the Indenture and request the Paying Agent to
draw under the Letter of Credit.

Section 7.3. No Remedy Exclusive. No remedy herein conferred or reserved to the
Bank is intended to be exclusive of any other available remedy or remedies, but
each and every such remedy shall be cumulative and shall be in addition to every
other remedy given under this Agreement and the other Loan Document or now or
hereafter existing at law or in equity or by statute. No delay or omission to
exercise any right or power occurring upon any default shall impair any such
right or power or shall be construed to be a waiver thereof, but any such right
or power may be exercised from time to time and as often as may be deemed
expedient. In order to entitle the Bank to exercise any remedy reserved to it in
this Article, it shall not be necessary to give notice to any party, other than
such notice as may be required in this Article 7. The rights and remedies of the
Bank specified herein are for the sole and exclusive benefit, use and protection
of the Bank and the Bank is entitled, but shall have no duty or obligation to
the Company, the Corporate Guarantor, the Authority, the Trustee, the
Bondholders, or any other Person, (a) to exercise or refrain from exercising any
right or remedy reserved to the Bank hereunder or under any other Loan Document,
or (b) to cause the Trustee, the Authority or any other Person to exercise or
refrain from exercising any right or remedy available to it under any of the
Loan Documents to which it is a party.

Section 7.4. Agreement to Pay Attorneys Fees and Expenses. In the event the
Company shall default under any of the provisions of this Agreement and the Bank
shall require and employ attorneys or incur other expenses for the collection of
payments due or to become due or for the enforcement or performance or
observance of any obligation or agreement on the part of the Company herein
contained, the Company agrees that it will on demand therefor pay to the Bank
the reasonable fees of such attorneys and such other expenses so incurred by the
Bank whether or not suit be brought.

Section 7.5. No Additional Waiver Implied by One Waiver. In the event any
agreement contained in this Agreement should be breached by any party and
thereafter waived by any other party, such waiver shall be limited to the
particular breach so waived and shall not be deemed to waive any other breach
hereunder.

Section 7.6. Waiver. The Company expressly waives any right of redemption it
might otherwise have with respect to the Project Facilities under the laws of
the State, to the extent such right may be exercised on or after the date of any
foreclosure sale. The Company hereby waives and relinquishes the benefits of any
present or future law exempting the Project Facilities from attachment, levy or
sale on execution, or any part of the proceeds arising from the sale thereof,
and all benefits of stay of execution or other process.

Section 7.7. Additional Rights of the Bank. So long as the Letter of Credit is
in full force and effect, the Bank shall have the sole right and power to take,
make, give or withhold any consent to any amendment, substitution or release of
any of the Mortgage, the Assignment of Leases or the property subject to the
lien or interests created therein and (except for the right of the Authority to
declare an event of default and to exercise its other remedies thereunder) to
exercise all rights and remedies provided for herein, in the Indenture, or in
the other Loan Documents with respect to the Collateral.



ARTICLE 8



MISCELLANEOUS

Section 8.1. Severability. If any provision hereof is found by a court of
competent jurisdiction to be prohibited or unenforceable, it shall be
ineffective only to the extent of such prohibition or unenforceability, and such
prohibition or unenforceability shall not invalidate the balance of such
provision to the extent it is not prohibited or unenforceable, nor invalidate
the other provisions hereof, all of which shall be liberally construed in order
to effect the provisions of this Agreement.

Section 8.2. Successors and Assigns.

(a) The provisions of the Loan Documents shall be binding upon and inure to the
benefit of the parties thereto and their respective successors and permitted
assigns, except that the Company or Corporate Guarantor may not assign the
Letter of Credit, or their respective rights and obligations under this
Agreement and the other Loan Documents or any of its obligations, liabilities,
rights or benefits thereunder without the prior written consent of the Bank,
which the Bank may withhold in its absolute discretion.

(b) Without limiting any other rights of the Bank under applicable law, the Bank
may at any time grant to one or more banks or other institutions or entities
participating interests in the Letter of Credit made or to be made to the
Company under this Agreement.

Subject to the foregoing, this Agreement shall be binding upon, and shall inure
to the benefit of, the parties hereto and their respective successors and
assigns, and the terms "Authority", "Company" and "Trustee" shall, where the
context requires, include the respective successors and assigns of such persons.
No assignment pursuant to this Section shall release the Company from its
obligations under this Agreement.

Section 8.3. Amendments, Etc. No amendment, modification, termination or waiver
of any provision of this Agreement or the other Loan Documents to which the Bank
is a party or beneficiary, and no consent to any departure there from by the
Company or the Corporate Guarantor or any other party thereto, shall in any
event be effective unless the same shall be in writing and signed by the Bank
(and such other parties as each such document shall specify) and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No notice to or demand on the Company or the
Corporate Guarantor in any case shall entitle the Company or the Corporate
Guarantor to any other or further notice or demand in similar or other
circumstances.

Section 8.4. Execution in Counterparts. This Agreement and the other Loan
Documents may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which shall be deemed to be an original
and all of which (taken together) shall constitute one and the same agreement.

Section 8.5. Governing Law. This Agreement and the other Loan Documents shall be
governed by, and construed in accordance with, the internal laws of the State
(without giving effect to principles of conflicts of law), except to the extent
that the perfection and enforcement of any lien are required to be governed by
the law of the State in which the property subject to such lien is located.

Section 8.6. Adjustments and Additional Costs. In addition to any and all other
expenses, costs and obligations of the Company set forth herein, the Company
agrees to pay all charges and costs which are required and whenever required in
connection with the Authority's acquisition of the Project Facilities and in
connection with the conveyance of the Project Facilities from the Authority to
the Company.

Section 8.7. Reasonable Consent. Any and all consents required to be given,
pursuant to this Agreement or any of the Loan Documents, by the Authority, the
Bank, or the Trustee shall be based on a reasonable standard other than when the
Trustee is acting upon the direction of any of the parties pursuant to any of
the Loan Documents, except that any consent to any sale, transfer, other lien or
encumbrance on the Collateral shall be in the sole discretion of the Bank.

Section 8.8. Amounts Remaining in Bond Fund or Acquisition Fund. It is agreed by
the parties hereto that any amounts remaining in the Bond Fund or Acquisition
Fund, after payment in full of the Bonds (or provision for payment thereof
having been made in accordance with the provisions of the Indenture) and of the
fees, charges and expenses of the Trustee and the Authority in accordance with
the Indenture, shall upon release of the Indenture pursuant to Section 1101
thereof, be paid first by the Trustee to the Bank to the extent of any
unreimbursed drawing under the Letter of Credit, or any other obligations owing
by the Company to the Bank under this Agreement and any remaining moneys shall
belong to and be paid to the Company by the Trustee as overpayment of the Loan.

Section 8.9. Receipt of Indenture. The Company hereby acknowledges that it has
received an executed copy of the Indenture and is familiar with its provisions,
and agrees that it will take all such actions as are required or contemplated of
it under the Indenture to preserve and protect the rights of the Trustee and of
the Bondholders thereunder and that it will not take any action which would
cause a default thereunder. Any redemption of Bonds prior to maturity shall be
effected as provided in the Indenture. The Company agrees to comply with the
provisions of Section 702 of the Indenture.

Section 8.10. Headings. The captions or headings in this Agreement are for
convenience of reference only and shall not control or affect the meaning or
construction of any provision hereof.

Section 8.11. Waiver of Jury Trial. The Company hereby waives any and all rights
that it may now or hereafter have under the laws of the United States of America
or any state, to a trial by jury of any and all issues arising either directly
or indirectly in any action or proceeding between the Authority, the Trustee or
the Bank or their successors and assigns, out of or in any way connected with
the Letter of Credit, this Agreement and the other Loan Documents. It is
intended that said waiver shall apply to any and all defenses, rights, and/or
counterclaims in any action or proceeding.

Section 8.12. Integration: Entire Agreement. This Agreement and the other Loan
Documents and other instruments and documents to be delivered hereunder and
thereunder, are intended by the parties hereto and thereto to be, an integrated
contract, which together contain the entire understandings of the parties with
respect to the subject matter contained herein. This Agreement and the other
Loan Documents supersede all prior agreements and understandings between the
parties with respect to such subject matter, whether written or oral.

Section 8.13. Survival of Agreements. All agreements, covenants, representations
and warranties made herein shall survive the delivery of the Letter of Credit
and this Agreement and the respective obligations of the parties hereto shall
remain in full force and effect from the date of execution and delivery of this
Agreement until (i) the date on which the principal or redemption price of and
all interest on the Bonds and any other expenses of the Authority with respect
to the Bonds shall have been fully paid or provision for the payment thereof
shall have been made pursuant to the Indenture, (ii) the Company shall have
fully performed and satisfied all other covenants, agreements and obligations
under this Agreement, the Loan Agreement and (iii) the Indenture shall have been
released and discharged pursuant to the Indenture.

Section 8.14. Addresses for Notices, Etc. All notices requests, demands,
directions and other communications provided for hereunder or under any other
Loan Document shall be sufficient if made in writing and delivered personally
(including by Federal Express or other recognized courier), if mailed by
certified mail, return receipt requested, or if telecopied, to the applicable
party at the addresses indicated below:





































If to the Authority

:

New Jersey Economic Development Authority
Capital Place One
CN 990
200 South Warren Street
Trenton, New Jersey 08625
Attention: Executive Director
Telecopier Number: (609) 633-7751

If to the Company:

Burlington Coat Factory Warehouse of New Jersey, Inc.
1830 Route 130
Burlington, New Jersey 08016
Attention: Chief Accounting Officer

- with a duplicate copy -

Burlington Coat Factory Warehouse Corporation
1830 Route 130
Burlington, New Jersey 08016
Attention: Paul C. Tang, Esquire
Telecopier Number: (609) 387-7071

If to the Bank:

First Fidelity Bank, N.A.
123 South Broad Street - PMB 006
Philadelphia, Pennsylvania 19109
Attention: Stephen H. Clark, Vice President
Telecopier: (215) 985-8793

If to the Trustee:

Shawmut Bank Connecticut, National Association
777 Main Street, MSN 238
Hartford, Connecticut 06115
Attention: Corporate Trust Department



Telecopier:                        


   

 

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of the Loan Documents. All notices, requests, demands, directions and other
communications shall (if delivered personally) be effective when delivered or
(if mailed) three (3) days after having been deposited in the mail, addressed as
aforesaid.

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Agreement to be executed and delivered as of the date first written
above.

ATTEST:








BURLINGTON COAT FACTORY
WAREHOUSE OF NEW JERSEY, INC.


By:                     
Name: Mark A. Nesci
Title: Vice President

FIRST FIDELITY BANK, NATIONAL,
ASSOCIATION


By:                     
Name: Stephen H. Clark
Title: Vice President

 